United States Court of Appeals
      for the Federal Circuit
                ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                           v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                      2017-2508
                ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

    ADAM GAHTAN, Fenwick & West, New York, NY, filed a
petition for rehearing en banc for plaintiffs-appellants.
Also represented by ERIC M. MAJCHRZAK, VANESSA PARK-
THOMPSON; ANDREW JOSEPH KABAT, EMMETT J. MCMAHON,
Robins Kaplan LLP, Minneapolis, MN; DIMITRIOS T.
DRIVAS, White & Case LLP, New York, NY.

   JONATHAN ELLIOT SINGER, Fish & Richardson, PC, San
2          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


Diego, CA, filed a response to the petition for defendants-
appellees. Also represented by JOHN CAMERON ADKISSON,
ELIZABETH M. FLANAGAN, PHILLIP GOTER, DEANNA JEAN
REICHEL, Minneapolis, MN.

     MELISSA A. BRAND, Biotechnology Innovation Organi-
zation, Washington, DC, for amici curiae Biotechnology In-
novation     Organization,    CropLife      International,
Pharmaceutical Research and Manufacturers of America,
Wisconsin Alumni Research Foundation. Also represented
by HANSJORG SAUER. Amicus curiae Biotechnology Inno-
vation Organization also represented by BRIAN PAUL
BARRETT, Eli Lilly and Company, Indianapolis, IN. Amicus
curiae Pharmaceutical Research and Manufacturers of
America also represented by DAVID EVAN KORN, Pharma-
ceutical Research and Manufacturers Association of Amer-
ica, Washington, DC.

    MATTHEW JAMES DOWD, Dowd Scheffel PLLC, Wash-
ington, DC, for amici curiae Richard A. Epstein, Christo-
pher Michael Holman, Adam Mossoff, Kristen J. Osenga,
Michael Risch, Ted M. Sichelman, Brenda M. Simon. Also
represented by ROBERT JAMES SCHEFFEL.

     SHERRY M. KNOWLES, Knowles Intellectual Property
Strategies, LLC, Atlanta, GA, for amici curiae Freenome
Holdings Inc., Achillion Pharmaceuticals, Inc. Also repre-
sented by MEREDITH MARTIN ADDY, AddyHart P.C., At-
lanta, GA.
                 ______________________

Before PROST, Chief Judge, NEWMAN, LOURIE, DYK, MOORE,
 O’MALLEY, REYNA, WALLACH, TARANTO, CHEN, HUGHES,
               and STOLL, Circuit Judges.
     LOURIE, Circuit Judge, with whom REYNA and CHEN,
 Circuit Judges, join, concurs in the denial of the petition
                   for rehearing en banc.
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE                3
SERVICES


     HUGHES, Circuit Judge, with whom PROST, Chief
 Judge, and TARANTO, Circuit Judge, join, concurs in the
      denial of the petition for rehearing en banc.
       DYK, Circuit Judge, with whom HUGHES, Circuit
Judge, joins, and with whom CHEN, Circuit Judge, joins as
 to Parts IV, V, and VI, concurs in the denial of the peti-
                tion for rehearing en banc.
    CHEN, Circuit Judge, concurs in the denial of the peti-
               tion for rehearing en banc.
       MOORE, Circuit Judge, with whom O’MALLEY,
 WALLACH, and STOLL, Circuit Judges, join, dissents from
    the denial of the petition for rehearing en banc.
      NEWMAN, Circuit Judge, with whom WALLACH, Cir-
 cuit Judge, joins, dissents from the denial of the petition
                   for rehearing en banc.
  STOLL, Circuit Judge, with whom WALLACH, Circuit
 Judge, joins, dissents from the denial of the petition for
                    rehearing en banc.
O’MALLEY, Circuit Judge, dissents from the denial of the
           petition for rehearing en banc.
PER CURIAM.
                        ORDER
     A petition for rehearing en banc was filed by appellants
Athena Diagnostics, Inc., Oxford University Innovation
Ltd., and the Max-Planck-Gesellschaft zur Forderung der
Wissenschaften E.V. A response to the petition was invited
by the court and filed by appellees Mayo Collaborative Ser-
vices, LLC and Mayo Clinic. Several motions for leave to
file amici curiae briefs were filed and granted by the court.
The petition for rehearing, response, and amici curiae
briefs were first referred to the panel that heard the ap-
peal, and thereafter, to the circuit judges who are in regu-
lar active service. A poll was requested, taken, and failed.
4           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


     Upon consideration thereof,
     IT IS ORDERED THAT:
     1) The petition for panel rehearing is denied.
     2) The petition for rehearing en banc is denied.
     3) The mandate of the court will issue on July 10,
        2019.


                                FOR THE COURT

    July 3, 2019                /s/ Peter R. Marksteiner
       Date                     Peter R. Marksteiner
                                Clerk of Court
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                             v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                       2017-2508
                 ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________
LOURIE, Circuit Judge, with whom REYNA and CHEN, Cir-
cuit Judges, join, concurring in the denial of the petition
for rehearing en banc.
    I concur in the court’s decision not to rehear this case
en banc. In my view, we can accomplish little in doing so,
as we are bound by the Supreme Court’s decision in Mayo.
Some of us have already expressed our concerns over cur-
rent precedent. E.g., Athena Diagnostics, Inc. v. Mayo Col-
laborative Servs., LLC, 915 F.3d 743, 753 n.4 (Fed. Cir.
2019); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 809 F.3d
1282, 1284 (Fed. Cir. 2015) (Lourie, J., concurring in the
2          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


denial of rehearing en banc); id. at 1287 (Dyk, J., concur-
ring in the denial of rehearing en banc).
     If I could write on a clean slate, I would write as an
exception to patent eligibility, as respects natural laws,
only claims directed to the natural law itself, e.g., E=mc2,
F=ma, Boyle’s Law, Maxwell’s Equations, etc. I would not
exclude uses or detection of natural laws. The laws of an-
ticipation, obviousness, indefiniteness, and written de-
scription provide other filters to determine what is
patentable.
     But we do not write here on a clean slate; we are bound
by Supreme Court precedent. In Mayo Collaborative Ser-
vices v. Prometheus Laboratories, Inc., the claims at issue
were held by the Court to be directed to the relationship
between the concentration of metabolites in the blood and
the likelihood that a drug dose will be ineffective, which it
referred to as a law of nature. 566 U.S. 66, 74–75, 77
(2012). The other steps—administering a drug and detect-
ing the level of a specific metabolite—added only “[p]urely
‘conventional or obvious’ ‘[pre]-solution activity’” that was
“not sufficient to transform an unpatentable law of nature
into a patent-eligible application of such a law.” Id. at 79
(second alteration in original) (quoting Parker v. Flook, 437
U.S. 584, 590 (1978)); see Bilski v. Kappos, 561 U.S. 593,
610–11 (2010) (“[T]he prohibition against patenting ab-
stract ideas ‘cannot be circumvented by attempting to limit
the use of the formula to a particular technological envi-
ronment’ or adding ‘insignificant postsolution activity.’”
(quoting Diamond v. Diehr, 450 U.S. 175, 191–92 (1981)));
Flook, 437 U.S. at 590 (“The notion that post-solution ac-
tivity, no matter how conventional or obvious in itself, can
transform an unpatentable principle into a patentable pro-
cess exalts form over substance.”). Because the claims re-
cited only what the Court called a natural law together
with well-understood, conventional activity, the Court con-
cluded the claims were ineligible under § 101. Mayo, 566
U.S. at 73, 79–80.
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE               3
SERVICES


    In applying Mayo, we have accordingly held claims fo-
cused on detecting new and useful natural laws with con-
ventional steps to be ineligible. E.g., Cleveland Clinic
Found. v. True Health Diagnostics LLC, 859 F.3d 1352,
1363 (Fed. Cir. 2017), cert. denied, 138 S. Ct. 2621 (2018);
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371,
1378 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 2511 (2016).
In Cleveland Clinic, the claims recited a specific assay to
detect the protein MPO, the enzyme-linked immuno-
sorbent assay. 859 F.3d at 1357–58, 1362. Ariosa similarly
involved a specific technique to amplify and detect DNA,
the polymerase chain reaction. 788 F.3d at 1377. But in
both cases, the patents’ specifications described these tech-
niques as well-understood and conventional. Cleveland
Clinic, 859 F.3d at 1355; Ariosa, 788 F.3d at 1377. We con-
cluded that using these routine assays to detect new natu-
ral phenomena did not transform the claims into patent
eligible applications. Cleveland Clinic, 859 F.3d at 1362–
63; Ariosa, 788 F.3d at 1376–77.
     In contrast, new method of treatment patents do not
fall prey to Mayo’s prohibition. E.g., Vanda Pharm. Inc. v.
West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1136 (Fed.
Cir. 2018). Nor have unconventional arrangements of
known laboratory techniques, even if directed to a natural
law. Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d
1042, 1051 (Fed. Cir. 2016). But this case involves neither
scenario. Athena’s claims recite observing a natural law
using a radioimmunoassay that the specification describes
as “standard” and “known per se in the art.” U.S. Patent
7,267,820 col. 3 ll. 33–37, col. 4 ll. 10–12. The claims do not
recite a new method of treatment or an unconventional
combination of steps to detect the natural law. The only
unconventional aspect is the inventors’ discovery of what
the Supreme Court would call the natural law—the corre-
lation between MuSK autoantibodies and the neurological
disorder myasthenia gravis—but we cannot premise eligi-
bility solely on the natural law’s novelty. Mayo, 566 U.S.
4          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


at 73 (concluding that “the steps in the claimed processes
(apart from the natural laws themselves) involve well-un-
derstood, routine, conventional activity previously engaged
in by researchers in the field” (emphasis added)); Flook,
437 U.S. at 591–92 (“[T]he novelty of the mathematical al-
gorithm is not a determining factor at all” and “is treated
as though it were a familiar part of the prior art.”). Under
Supreme Court precedent, I do not believe that specific yet
purely conventional detection steps impart eligibility to a
claim that otherwise only sets forth what the Court has
held is a natural law. That is the situation presented in
Ariosa, Cleveland Clinic, and now Athena. Accordingly, as
long as the Court’s precedent stands, the only possible so-
lution lies in the pens of claim drafters or legislators. We
are neither.
     Amici and others have complained that our eligibility
precedent is confused. However, our cases are consistent.
They have distinguished between new method of treatment
claims and unconventional laboratory techniques, on the
one hand, and, on the other hand, diagnostic methods that
consist of routine steps to observe the operation of a natu-
ral law, a clear line. Beyond that, I do not see a way clear
to distinguish Mayo in a useful, principled, fashion. Soft-
ware is another matter, but such patents are not before us
here.
    I therefore concur in the decision of the court not to
take this case en banc because I do not believe we can con-
vincingly distinguish Mayo in this case.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                             v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                        2017-2508
                  ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________

HUGHES, Circuit Judge, with whom PROST, Chief Judge,
and TARANTO, Circuit Judge, join, concurring in the denial
of the petition for rehearing en banc.
     The multiple concurring and dissenting opinions re-
garding the denial of en banc rehearing in this case are il-
lustrative of how fraught the issue of § 101 eligibility,
especially as applied to medical diagnostics patents, is. I
agree that the language in Mayo, as later reinforced in Al-
ice, forecloses this court from adopting an approach or
reaching a result different from the panel majority’s. I also
2           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


agree, however, that the bottom line for diagnostics patents
is problematic. But this is not a problem that we can solve.
As an inferior appellate court, we are bound by the Su-
preme Court.
     I, for one, would welcome further explication of eligibil-
ity standards in the area of diagnostics patents. Such
standards could permit patenting of essential life saving
inventions based on natural laws while providing a reason-
able and measured way to differentiate between overly
broad patents claiming natural laws and truly worthy spe-
cific applications. Such an explication might come from the
Supreme Court. Or it might come from Congress, with its
distinctive role in making the factual and policy determi-
nations relevant to setting the proper balance of innovation
incentives under patent law.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                            v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                       2017-2508
                 ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________

DYK, Circuit Judge, with whom HUGHES, Circuit Judge,
joins, and with whom CHEN, Circuit Judge, joins as to Parts
IV, V, and VI, concurring in the denial of the petition for
rehearing en banc.
                             I
    In the realm of abstract ideas, the Mayo/Alice frame-
work has successfully screened out claims that few would
contend should be patent eligible, for example, those that
merely apply well-known business methods and other
2          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


processes using computers or the Internet. 1 The Mayo/Al-
ice framework has thus proven to be both valuable and ef-
fective at invalidating overly broad, non-inventive claims
that would effectively “grant a monopoly over an abstract
idea.” Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216
(2014) (quoting Bilski v. Kappos, 561 U.S. 593, 611–612
(2010)). As the Supreme Court has recognized, the concern
with such patents is that they would “‘inhibit further


    1   See, e.g., Trading Techs. Int’l, Inc. v. IBG LLC, 921
F.3d 1378, 1384–85 (Fed. Cir. 2019) (invalidating claims
directed to “providing a trader with additional financial in-
formation to facilitate market trades” using “a generic com-
puter”); SAP Am., Inc., v. Investpic, LLC, 898 F.3d 1161,
1167–69 (Fed. Cir. 2018) (invalidating claims directed to
“the selection and mathematical analysis of [investment]
information, followed by reporting or display of the results”
using “off-the-shelf computer technology”); Credit Ac-
ceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1054–57
(Fed. Cir. 2017) (invalidating claims directed to “processing
an application for financing a purchase” using “generic
computer components”); Elec. Power Grp., LLC v. Alstom
S.A., 830 F.3d 1350, 1353–55 (Fed. Cir. 2016) (invalidating
claims directed to “collecting information, analyzing it, and
displaying certain results” using “off-the-shelf, conven-
tional computer, network, and display technology”); Intel-
lectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363,
1369–70 (Fed. Cir. 2015) (invalidating claims directed to
tailoring advertising to individual customers using a “ge-
neric web server with attendant software”); Ultramercial,
Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014)
(invalidating a claim directed to “using advertising as an
exchange or currency” “on the Internet”); buySAFE, Inc. v.
Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (invali-
dating a claim directed to “creating a contractual relation-
ship” through “online transactions” using “generic”
computer functionality).
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE               3
SERVICES


discovery by improperly tying up the future use of’ these
buildings blocks of human ingenuity.” Id. (quoting Mayo
Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66,
85 (2012)). At the same time, our § 101 precedent has al-
lowed room for claims that do more than recite conven-
tional applications of abstract concepts. 2
                              II
    Despite assertions to the contrary, the doctrines of nov-
elty under § 102, obviousness under § 103, and enablement
and written description under § 112 cannot adequately
guard against the dangers of overclaiming. In Mayo, the
Supreme Court rejected the argument that “other statu-
tory provisions”—specifically §§ 102, 103, and 112—could
adequately “perform th[e] screening function” served by
§ 101. 566 U.S. at 89. Although the Court recognized that
the § 101 patent eligibility inquiry “might sometimes over-
lap” with considerations of novelty and non-obviousness
under §§ 102 and 103, it concluded that “to shift the patent-
eligibility inquiry entirely to these later sections risks cre-
ating significantly greater legal uncertainty, while assum-
ing that those sections can do work that they are not
equipped to do.” Id. at 90. Those sections and § 112 do not
adequately address “the risk that a patent on the [natural]


    2   See, e.g., Ancora Techs., Inc. v. HTC Am., Inc., 908
F.3d 1343, 1348–49 (Fed. Cir. 2018) (holding that claim to
a specific technique for improving computer security
against unauthorized use of a program was not directed to
an abstract idea); Finjan, Inc. v. Blue Coat Sys., Inc., 879
F.3d 1299, 1303–04 (Fed. Cir. 2018) (holding that claims to
a “behavior-based virus scan” allowing for more flexible
and nuanced virus filtering were not directed to an abstract
idea); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336–
38 (Fed. Cir. 2016) (holding that claims to self-referential
tables that allowed for more efficient launching and adap-
tation of databases were not directed to an abstract idea).
4           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


law would significantly impede future innovation.” Id. at
90–91; see also Mark Lemley et al., Life After Bilski, 63
Stan. L. Rev. 1315, 1329–32 (2011) (outlining differences
between §§ 101 and 112). Nor do these other provisions
typically allow early stage resolution of the “threshold” is-
sue of patent eligibility, Bilski, 561 U.S. at 602, necessary
to avoid the costs of lengthy litigation. Thus, § 101 serves
an important purpose not served by these other provisions
in the Patent Act.
    A simple example in the area of diagnostic patents il-
lustrates this point. If the first person to identify the rela-
tionship between a genetic abnormality and a disease had
sought a broad patent on a method of searching for genetic
abnormalities and determining their relationship to dis-
ease, the claims would have been neither anticipated nor
obvious. Nor is it likely that they would they have been
invalid for lack of enablement (since a representative spe-
cies was disclosed) or written description (the overall con-
ception being in the mind of the inventor). The only barrier
to such broad patent claiming is § 101.
    In fact, one of the diagnostic patents that we have held
unpatentable under § 101 had exactly that problem of over-
breadth. In In re BRCA1- & BRCA2-Based Hereditary
Cancer Test Patent Litigation, 774 F.3d 755 (Fed. Cir.
2014), we held that genetic testing claims were directed to
the “patent-ineligible abstract idea of comparing BRCA se-
quences and determining the existence of alterations” of
the gene. Id. at 763. We noted the breadth of the claims,
explaining that they “are not restricted by the purpose of
the comparison or the alteration being detected,” nor “lim-
ited to the detection of risk of breast or ovarian cancer.” Id.
at 763–64. Indeed, the claims encompassed “comparisons
for purposes other than detection of cancer.” Id.; see also
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371,
1373–74, 1378 (Fed. Cir. 2015) (invalidating claims to
methods of detecting cffDNA in maternal serum or plasma
that encompassed any diagnosis of any disease). What was
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE              5
SERVICES


claimed was a broad concept, and we therefore held the
claims ineligible under § 101, though the claims may well
have survived challenge under §§ 102, 103, and 112.
                             III
    The problem with § 101 arises not in implementing the
abstract idea approach of Alice, but rather in implementing
the natural law approach of Mayo. Although Mayo’s frame-
work is sound overall, I share the concerns expressed by
my dissenting colleagues that the Mayo test for patent eli-
gibility should leave room for sufficiently specific diagnos-
tic patents. But it is the Supreme Court, not this court,
that must reconsider the breadth of Mayo.
    Although the Supreme Court’s decision in Mayo did not
make all diagnostic claims patent ineligible, as we previ-
ously held in Ariosa, 788 F.3d at 1376–77, Mayo left no
room for us to find typical diagnostic claims patent eligible,
absent some inventive concept at Mayo step two. The panel
here correctly concluded that Mayo controls.
    The inventors of U.S. Patent 7,267,820 (“the ’820 pa-
tent”) discovered that myasthenia gravis (“MG”), a neuro-
logical disorder, can be diagnosed by detecting the presence
of MuSK autoantibodies in bodily fluid. See Athena Diag-
nostics, Inc. v. Mayo Collaborative Servs., LLC, 915 F.3d
743, 747 (Fed. Cir. 2019). At Mayo step one, the claims are
directed to a natural law: “the correlation between the
presence of naturally-occurring MuSK autoantibodies in
bodily fluid” and certain neurological diseases like MG. Id.
at 750. This is similar to the correlation between “concen-
trations of certain metabolites in the blood and the likeli-
hood that a dosage of a thiopurine drug will prove
ineffective or cause harm,” which the Supreme Court held
“sets forth a natural law” in Mayo, 566 U.S. at 77.
    So too as in Mayo, at step two, the additional steps of
the claims here, though “set forth with some specificity,”
Athena, 915 F.3d at 752, “only require standard techniques
6          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


to be applied in a standard way” and thus do not supply the
requisite inventive concept, id. at 753. The specification
explains that “[t]he actual steps of detecting autoantibod-
ies in a sample of bodily fluids may be performed in accord-
ance with immunological assay techniques known per se in
the art.” Id. at 753–54 (alteration in original). Similarly,
in Mayo, adding steps “to determine the level of the rele-
vant metabolites in the blood” was held “not sufficient to
transform an unpatentable law of nature into a patent-eli-
gible application” because those steps were “well known in
the art.” 566 U.S. at 79. Therefore, the panel here correctly
held that under the Mayo framework, the claims are not
patent eligible under § 101. Athena, 915 F.3d at 746, 756.
And the Supreme Court has instructed us to follow its prec-
edent until the Court itself chooses to expressly overrule
it. 3
                             IV
    It is nonetheless appropriate to point out that there is
tension between Mayo and the Supreme Court’s later deci-
sion in Association for Molecular Pathology v. Myriad


    3    See, e.g., Hohn v. United States, 524 U.S. 236, 252–
53 (1998) (“Our decisions remain binding precedent until
we see fit to reconsider them, regardless of whether subse-
quent cases have raised doubts about their continuing vi-
tality.”); State Oil Co. v. Khan, 522 U.S. 3, 20 (1997) (“The
Court of Appeals was correct in applying that principle de-
spite disagreement with [the precedent], for it is this
Court’s prerogative alone to overrule one of its prece-
dents.”); Rodriguez de Quijas v. Shearson/Am. Express,
Inc., 490 U.S. 477, 484 (1989) (“If a precedent of this Court
has direct application in a case, yet appears to rest on rea-
sons rejected in some other line of decisions, the Court of
Appeals should follow the case which directly controls,
leaving to this Court the prerogative of overruling its own
decisions.”).
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            7
SERVICES


Genetics, Inc., 569 U.S. 576 (2013), and that the holding of
Mayo may be overbroad. The language of § 101 does cover
“discover[ies],” 35 U.S.C. § 101, and there is no doubt that
determining the relationship between specific genetic ab-
normalities and specific diseases constitutes an important
discovery with proven utility. There is much to be said for
the patentability of claims to such discoveries, if not
drafted overbroadly. And Myriad suggests that such dis-
coveries may be patent eligible. There, the patent appli-
cant discovered a previously unknown natural
phenomenon: the location and sequence of the BRCA1 and
BRCA2 genes and their connection to cancer. Myriad, 569
U.S. at 582–83. Although the Court held ineligible the
claims to naturally occurring DNA sequences, it suggested
that “new applications of knowledge about the BRCA1 and
BRCA2 genes” could be eligible and referred to various “un-
challenged claims” discussed in Judge Bryson’s concur-
rence to our court’s decision below. Id. at 596 (emphasis in
original) (citing Ass’n for Molecular Pathology v. U.S. Pa-
tent & Trademark Office, Inc., 689 F.3d 1303, 1349 (Fed.
Cir. 2012) (Bryson, J. concurring)). One of these “unchal-
lenged claims” was claim 21 of Myriad’s U.S. Patent No.
5,753,441, which covered a method of detecting (using con-
ventional methods) any of several specific mutations in the
BRCA1 gene, newly discovered by the patent applicant and
shown to increase a person’s risk of developing particular
cancers (a far narrower claim than the claims held un-
patentable in BRCA1- & BRCA2).
     By suggesting that such a claim could be patent eligi-
ble, Myriad thus recognized that an inventive concept can
sometimes come from the discovery of an unknown natural
phenomenon and its application for a diagnostic purpose.
This appears to be in tension with Mayo. Under Mayo, a
natural phenomenon itself, no matter how narrow and spe-
cific, cannot supply the requisite “inventive concept.” See
Mayo, 566 U.S. at 77–78, 88–89.
8           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


    Thus, it would be desirable for the Supreme Court to
refine the Mayo framework to allow for sufficiently specific
diagnostic patent claims with proven utility. In the life sci-
ences, development of new diagnostic methods is often
based on researching complex biological systems. The in-
ventive concepts in this area may lie primarily in the ap-
plication of a natural law.
                              V
    At the same time, Mayo’s central concern was both im-
portant and consistent with the Patent Act. There is a sub-
stantial risk that overbroad claims involving natural laws
may “preempt the use of a natural law” and thus “inhibit
further discovery by improperly tying up the future use of
laws of nature.” Id. at 72, 85. In other words, there is a
risk that granting overbroad patents could reward a mere
concept rather than the work subsequently done by the ac-
tual inventor. The risks associated with such overbreadth
are shown by the examples discussed earlier.
    In my view, the Mayo framework should be refined in
limited respects. First, at step one of Mayo, the natural
law cannot be claimed as such. See Gottschalk v. Benson,
409 U.S. 63, 67 (1972). As Mayo noted, “Einstein could not
patent his celebrated law that E=mc2.” 566 U.S. at 71
(quoting Diamond v. Chakrabarty, 447 U.S. 303, 309
(1980)); see also Parker v. Flook, 437 U.S. 584, 591 (1978).
Nor could a patent claimant “simply recite a law of nature
and then add the instruction ‘apply the law,’” such as if
Einstein had claimed “a process consisting of simply telling
linear accelerator operators to refer to the law.” Mayo, 566
U.S. at 78. Where the natural law itself is so broadly
claimed, there is no reason to address step 2 (the inventive
concept). The claims are simply ineligible.
    At the same time, “all inventions at some level embody,
use, reflect, rest upon, or apply laws of nature, natural phe-
nomena, or abstract ideas.” Id. at 71. Thus, a sufficiently
specific “application of a law of nature or mathematical
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE               9
SERVICES


formula to a known structure or process may well be de-
serving of patent protection.” Id. (emphasis in original)
(quoting Diamond v. Diehr, 450 U.S. 175, 187 (1981)).
    For there to be a patent eligible application of a natural
law, there must be a “discover[y],” 35 U.S.C. § 101, and the
claims must recite a specific application of that “discovery”
with established utility. Otherwise, the natural law may
be entirely preempted, even as to those aspects where the
patent claimant has done no more than claim a broad con-
ception. Requiring a specific application mitigates against
the risk of granting patents too early—that is, before the
patent applicant has devised a specific application of the
natural law—and thereby prevents monopolization of the
“basic tools of scientific and technological work.” Mayo, 566
U.S. at 71 (quoting Benson, 409 U.S. at 67); Brenner v.
Manson, 383 U.S. 519, 534–35 (1966) (noting that before a
claimed invention is sufficiently “refined and developed,”
granting a patent “may confer power to block off whole ar-
eas of scientific development”); see generally Lemley, supra,
at 1337–38 (arguing for a focus on claim scope under § 101
and noting that overly broad claims “make later improve-
ments more costly or even impossible”).
    The Supreme Court’s opinion in O’Reilly v. Morse, 56
U.S. (15 How.) 62 (1854), the foundation of the Court’s ju-
risprudence on patent eligibility, appears to make this very
distinction. There, the Court allowed Morse’s narrower
claims, which were tied specifically to his discovery: the tel-
egraph. See id. at 112. 4 The Court reasoned that Morse



    4   For example, Morse’s second claim recited “the em-
ployment of the machinery called the register or recording
instrument, composed of the train of clock-wheels, cylin-
ders, and other apparatus, or their equivalent, for remov-
ing the material upon which the characters are to be
imprinted, and for imprinting said characters,
10          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


“discover[ed] a method by which intelligible marks or signs
may be printed at a distance” and that “for the [particular]
method or process thus discovered, he is entitled to a pa-
tent.” Id. at 117. But the Court held unpatentable Morse’s
claim to all “marking or printing [of] intelligible characters,
signs, or letters, at any distances” via electric currents, be-
cause “the claim is too broad, and not warranted by law.”
Id. at 112–13. As in Mayo, the Court was particularly con-
cerned about preempting use of the natural phenomenon:
“For aught that we now know some future inventor, in the
onward march of science, may discover a [different] mode
of writing or printing at a distance by means of the electric
or galvanic current . . . . But yet if it is covered by this pa-
tent the inventor could not use it, nor the public have the
benefit of it without the permission of this patentee.” Id.
at 113.
    More recent opinions of the Supreme Court are also
consistent with a focus on claims that sweep too broadly.
In Benson, the Court observed that the claims were “so ab-
stract and sweeping as to cover both known and unknown
uses of” the mathematical formula at issue, and so held the
claims ineligible. 409 U.S. at 67–68. Similarly, in Flook,
the claims to “a formula for computing an updated alarm
limit” could “cover a broad range of potential uses” and
were also held ineligible. 437 U.S. at 586. By contrast, in
Diehr, the Court held eligible claims that used a well-
known mathematical equation in a process of curing syn-
thetic rubber. 450 U.S. at 191–92. The patent claimants
did “not seek to pre-empt the use of th[e] equation,” but ra-
ther sought “only to foreclose from others the use of that
equation in conjunction with all of the other steps in their
claimed process” for curing rubber. Id. at 187. Thus, the



substantially as set forth in the foregoing description of the
second principal part of my invention.” Morse, 56 U.S. at
85.
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE             11
SERVICES


Supreme Court’s precedents support a requirement of spe-
cific application as part of the patent eligibility inquiry as
to natural laws.
     To ensure against overbroad claims, the scope of the
§ 101 natural law exception is necessarily informed by the
utility requirement of § 101. The utility requirement has
its origins in the constitutional grant of Congressional au-
thority, which contemplated that the “discoveries” entitled
to patents would be limited to those of proven utility. See
U.S. Const. art. I, § 8, cl. 8; Sean M. O’Connor, The Over-
looked French Influence on the Intellectual Property Clause,
82 U. Chi. L. Rev. 733, 792–93 (2015). And the statutory
requirement of utility has been held by the Supreme Court
to require that the claimed invention have established util-
ity, not merely the prospect of future utility. Brenner, 383
U.S. at 534–36. In Brenner, the Supreme Court held that
a patent claiming an allegedly novel process for making
certain known steroids was ineligible for lack of utility. Id.
The Court reasoned that without a showing of utility, “the
metes and bounds of th[e] monopoly are not capable of pre-
cise delineation,” and “[s]uch a patent may confer power to
block off whole areas of scientific development, without
compensating benefit to the public.” Id. at 534. “Unless
and until a process is refined and developed to this point—
where specific benefit exists in currently available form—
there is insufficient justification for permitting an appli-
cant to engross what may prove to be a broad field.” Id. at
534–35. It follows that the scope of patents involving the
application of natural laws should not extend beyond es-
tablished utility, and that claims that extend further are
not patent eligible. Under this approach, because of their
breadth, the claims in Mayo would not be eligible at step
one. See Mayo, 566 U.S. at 87 (explaining that the claim
steps were “set forth in highly general language covering
all processes that make use of the correlations after meas-
uring metabolites, including later discovered processes
that measure metabolite levels in new ways”).
12          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


    However, if the claim is sufficiently tied to a specific
and useful application of a natural law at Mayo step one,
that application itself should serve as the necessary in-
ventive concept at Mayo step two. Yet at step two, the ap-
plication must be more than determining the precise
correlation of a known relationship using prior art pro-
cesses, as was the case in Mayo itself. In Mayo, “scientists
already understood that the levels in a patient’s blood of
certain metabolites, including [those involved in the
claims] were correlated with the likelihood that a particu-
lar dosage of a thiopurine drug could cause harm or prove
ineffective.” Id. at 73–74. And “scientists routinely meas-
ured metabolites as part of their investigations into the re-
lationships between metabolite levels and efficacy and
toxicity of thiopurine compounds.” Id. at 79. “But those in
the field did not know the precise correlations between me-
tabolite levels and likely harm or ineffectiveness.” Id. at
74. Thus, Mayo’s claims only involved determining the pre-
cise correlations of a law of nature that was already well
known. The asserted application of the natural law was
therefore no more than determining “the precise correla-
tions between metabolite levels and likely harm or ineffec-
tiveness” of a drug dosage and thus was patent ineligible.
     Requiring specific and useful application for the entire
scope of the claim at Mayo step one, and more than deter-
mining precise correlations of a known natural law using
prior art processes at Mayo step two, would ensure that the
claims truly recite an “inventive application” of the natural
law that should be eligible under § 101. This approach
would help ensure that the reward of a patent goes to those
who have actually done the work to develop a specific ap-
plication of a natural law, not those who are the first to the
patent office with broad, conceptual claims lacking proven
utility in many applications.
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            13
SERVICES


                              VI
    Finally, this case may involve claims that could be pa-
tent eligible under this suggested approach. First, claims
7–9 do not claim the natural law itself—the relationship
between MuSK autoantibodies and MG, a rare neurological
disorder—but rather claim specific methods of diagnosing
neurological disorders like MG by detecting MuSK autoan-
tibodies. See Athena, 915 F.3d at 747. 5 Second, unlike in



    5   Claims 7–9 depend from claim 1, not at issue in this
appeal, which recites:
    1. A method for diagnosing neurotransmission or
    developmental disorders related to [MuSK] in a
    mammal comprising the step of detecting in a bod-
    ily fluid of said mammal autoantibodies to an
    epitope of [MuSK].
’820 patent, col. 12, ll. 31–35.
    Claim 7 recites:
    7. A method according to claim 1, comprising
    contacting MuSK or an epitope or antigenic deter-
    minant thereof having a suitable label thereon,
    with said bodily fluid, immunoprecipitating any
    antibody/MuSK complex or antibody/MuSK
    epitope or antigenic determinant complex from
    said bodily fluid and
    monitoring for said label on any of said anti-
    body/MuSK complex or antibody/MuSK epitope or
    antigen determinant complex,
    wherein the presence of said label is indicative of
    said mammal is suffering from said neurotransmis-
    sion or developmental disorder related to [MuSK].
Id. col. 12, l. 62–col 13, l. 5 (indentation added).
14         ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


Mayo, this case involves a “discovery” of the relationship,
not mere determination of the precise correlations of a
known natural law using prior art processes. As the panel
noted, “[p]rior to the[] discovery [by the named inventors],
no disease had been associated with MuSK.” Id.
    Because at least some of the claims here recite specific
applications of the newly discovered law of nature with
proven utility, this case could provide the Supreme Court
with the opportunity to refine the Mayo framework as to
diagnostic patents.




     Claim 8 depends from claim 7 and recites that the label
is a radioactive label. Id. col. 13, ll. 6–7. Claim 9 depends
from claim 8 and further recites that the radioactive label
is 125I. Id. col 13, ll. 8–9.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                             v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                        2017-2508
                  ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________

CHEN, Circuit Judge, concurring with denial of the petition
for rehearing en banc.
    “Congress plainly contemplated that the patent laws
would be given wide scope.” Bilski v. Kappos, 561 U.S. 593,
601 (2010) (quoting Diamond v. Chakrabarty, 447 U.S. 303,
308 (1980)). As the Court observed, “Congress took this
permissive approach to patent eligibility to ensure that ‘in-
genuity should receive a liberal encouragement.’” Id. Con-
sistent with that mandate, the Court in Diamond v. Diehr,
450 U.S. 175 (1981) adopted a relatively narrow and more
2          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


administrable version of the judicial exceptions to the stat-
utory text of 35 U.S.C. § 101 compared to what the Court
articulated three years earlier in Parker v. Flook, 437 U.S.
584 (1978). Under Diehr’s “claim as a whole” principle,
which does not divide the claim into new versus old ele-
ments, Athena’s claims, particularly claims 7 and 9, likely
would have been found to be directed to a patent-eligible
process comprising a set of technical, transformative steps
to test a patient for a particular medical condition. But in
Mayo Collaborative Services v. Prometheus Laboratories,
Inc., 566 U.S. 66 (2012), the Court set forth an inventive
concept/point of novelty framework, which is a more far-
reaching, aggressive version of the judicial exceptions to
the statute and is largely incompatible with Diehr’s core
rationale. At the same time, nothing in Mayo suggests that
it sought to repudiate Diehr’s analysis. While I believe our
court would benefit from the Supreme Court’s guidance as
to whether it intended to override central tenets of Diehr,
Mayo’s reasoning is clear and we are bound by it. Because
that analysis requires the affirmance of the district court’s
decision to invalidate Athena’s claims, I concur with this
court’s decision to deny the petition for rehearing en banc.
                   I. FLOOK AND DIEHR
     In Flook, the Court articulated the notion that some-
thing else beyond an algorithm or law of nature recited in
a claim must provide the key “inventive concept” to make
a claim patent-eligible. 437 U.S. at 594. There, the claims
recited a formula for computing an updated alarm limit, a
number that signals the presence of an abnormal temper-
ature, pressure, and flow rate combination indicating inef-
ficiency or perhaps danger during catalytic conversion
processes. Id. at 585. While the Court recognized that “a
process is not unpatentable simply because it contains a
law of nature or a mathematical algorithm,” id. at 590, it
also declared that “the discovery of such a phenomenon
cannot support a patent unless there is some other in-
ventive concept in its application.” Id. at 594. Because the
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE             3
SERVICES


recited field of use of catalytic conversion of hydrocarbons
was “well known,” and the formula received no credit in the
analysis, the Court concluded that Flook’s claim “contains
no patentable invention.” Id. The Court indicated that it
had considered the claim “as a whole,” but it did so by re-
viewing the claim on an element-by-element basis in
search of something new and inventive, discounting the
formula as “assumed to be within the prior art.” Id. In so
doing, the Court found no novel “inventive concept” in the
claim. Id.
     The Court advanced a very different analytic approach
for the judicial exceptions in Diamond v. Diehr, 450 U.S.
175 (1981), one that is difficult to reconcile with much of
Flook’s reasoning. The Court held patent-eligible under
§ 101 a claim for a process of constantly measuring the
temperature inside a molding press to determine when to
remove a cured rubber product. Id. at 192–93. The rela-
tionship between temperature and cure relied on a known
mathematical equation, but the Court found that, when the
overall patent claim was considered as a whole, the re-
spondents did “not seek to patent a mathematical formula,”
but instead “[sought] protection for a process of curing syn-
thetic rubber.” Id. at 187. Rejecting a point of novelty in-
quiry for § 101, the Court stated: “The ‘novelty’ of any
element or steps in a process, or even of the process itself,
is of no relevance in determining whether the subject mat-
ter of a claim falls within the § 101 categories of possibly
patentable subject matter.” Id. at 188–89; id. at 193 n.15
(“The fact that one or more of the steps in [a claimed] pro-
cess may not, in isolation, be novel or independently eligi-
ble for patent protection is irrelevant to the question of
whether the claims as a whole recite subject matter eligible
for patent protection under § 101.”) (emphasis in original);
see also id. at 190 (“The question therefore of whether a
particular invention is novel is ‘wholly apart from whether
the invention falls into a category of statutory subject
4           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


matter.’” (quoting In re Bergy, 596 F.2d 952, 961 (C.C.P.A.
1979))).
    Furthermore, Bilski recognized the interplay between
Diehr and Flook, pointing out that Diehr “established a
limitation on the principles articulated in [Gottschalk v.]
Benson and Flook” in that “Diehr emphasized the need to
consider the invention as a whole, rather than ‘dissect[ing]
the claims into old and new elements . . . in the analysis.’”
Bilski, 561 U.S. at 611 (quoting Diehr, 450 U.S. at 188).
Thus, as recently as Bilski, the Court understood Diehr as
requiring consideration of the claim as a whole, including
any mathematical formula or scientific principle, in the
§ 101 inquiry, and as rejecting any dissection of the claim
in search of novel or unconventional components.
     Aside from reaffirming the result in Flook, the Diehr
Court addressed Flook’s takeaway meaning at two differ-
ent points in the opinion. First, Diehr observed: “Our re-
cent holdings in Gottschalk v. Benson, supra, and Parker v.
Flook, supra, both of which are computer-related, stand for
no more than [the] long-established principles” that
“[e]xcluded from such patent protection are laws of nature,
natural phenomena, and abstract ideas.” 450 U.S. at 185
(citing Flook and other cases describing the judicial excep-
tions, e.g., “[a] principle[] in the abstract . . . cannot be pa-
tented.”). Second, Diehr explained the defect in the Flook
claim in the following way: “A mathematical formula does
not suddenly become patentable subject matter simply by
having the applicant acquiesce to limiting the reach of the
patent for the formula to a particular technological
use . . . . All the application provided was a ‘formula for
computing an updated alarm limit.’” Id. at 192 n.14 (quot-
ing Flook, 437 U.S. at 586). The Diehr Court thus regarded
the Flook claim as merely reciting a formula that would be
applicable in an industrial process, but not reciting an
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE              5
SERVICES


industrial process itself. 1 Aside from these two points,
Diehr did not restate any other principles expressed in
Flook.
    That Diehr established a limitation on Flook and re-
jected the point of novelty/inventive concept approach to
patent eligibility is underscored by the protests within the
Diehr dissent. See Diehr, 450 U.S. at 204–16. “Proper
analysis,” in the dissent’s view, “must start with an under-
standing of what the inventor claims to have discovered—
or phrased somewhat differently—what he considers his
inventive concept to be.” Id. at 212. Because the claim had
“no other inventive concept” other than the addition of a
mathematical algorithm to the otherwise conventional
claimed process for curing rubber, the dissent would have
found the Diehr claim ineligible. Id. at 213–14. The Diehr
majority responded: “In order for the dissent to reach its
conclusion it is necessary for it to read out of respondents’
patent application all the steps in the claimed process
which it determined were not novel or ‘inventive.’ That is
not the purpose of the § 101 inquiry and conflicts with the
proposition recited above that a claimed invention may be
entitled to patent protection even though some or all of its
elements are not ‘novel.’” Id. at 193 n.15.
    Given Diehr’s evident disagreement with Flook’s anal-
ysis, Diehr, as the later opinion, was widely understood to
be the guiding, settled precedent on § 101 for three dec-
ades. See, e.g., Arrhythmia Research Tech., Inc. v. Corazo-
nix Corp., 958 F.2d 1053, 1057 n.4 (Fed. Cir. 1992)


    1    Citing Flook, the Diehr Court also stated that “in-
significant post-solution activity will not transform an un-
patentable principle into a patentable process.” Id. at 191–
92. What that meant (pre-Mayo) was not clear, but, at the
time, it could be read to refer to the fact that Flook’s claim
did nothing more than “limit the use of the formula to a
particular technological environment.” Id. at 191.
6          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


(“Although commentators have differed in their interpreta-
tions of Benson, Flook, and Diehr, it appears to be generally
agreed that these decisions represent evolving views of the
Court, and that the reasoning in Diehr not only elaborated
on, but in part superseded, that of Benson and Flook.”) (cit-
ing R.L. Gable & J.B. Leaheey, The Strength of Patent Pro-
tection for Computer Products, 17 Rutgers Computer &
Tech. L.J. 87 (1991); D. Chisum, The Patentability of Algo-
rithms, 47 U. Pitt. L. Rev. 959 (1986)); see also Edward W.
Roush, Jr., Patent Law-Patentable Subject Matter-Manu-
facturing Process Which Includes Use of Mathematical For-
mula and Computer Program Constitutes Patentable
Subject Matter, 13 St. Mary’s L.J. 420, 428–29 (1981) (“The
Diehr Court’s holding is entirely consistent with title 35,
section 101 subject matter standards. Although both the
majority and dissent acknowledged that Diehr presented a
section 101 statutory subject matter question, the dissent
improperly injected considerations of section 102 novelty
into its analysis. The majority in Flook employed the same
rationale.”).
                    II. MAYO AND ALICE
     Three decades after Diehr, Mayo provided a framework
for the judicial exceptions that strongly tracked the reason-
ing of Flook and the Diehr dissent. Mayo Collaborative
Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012). The
claims in Mayo were for a method of optimizing the treat-
ment of an immune-mediated gastrointestinal disorder
comprising two physical steps: (1) administering a syn-
thetic drug to a patient, and (2) determining the concentra-
tion level of certain metabolic byproducts in the patient’s
bloodstream. The claims also included two “wherein”
clauses, reciting that the measured level indicates whether
the patient has received a safe and effective dose. Id. at
74–75. The Court found that the “wherein” clauses incor-
porate a law of nature: the relationship between concentra-
tions of certain metabolites in the blood and the likelihood
that a thiopurine drug dosage will prove ineffective or
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE               7
SERVICES


cause harm. Id. at 78. Because the two physical steps were
well-known in the prior art, the Mayo Court characterized
these claims as adding to that law of nature nothing more
than “well-understood, routine, conventional activity.” Id.
at 73, 79–80.
    Citing primarily to Flook, as well as Bilski, the Court
stated that its prior decisions “insist that a process that fo-
cuses upon the use of a natural law also contain other ele-
ments or a combination of elements, sometimes referred to
as an ‘inventive concept,’ sufficient to ensure that the pa-
tent in practice amounts to significantly more than a pa-
tent upon the natural law itself.” Id. at 72–73. Because,
in the Court’s view, “the steps in the claimed processes
(apart from the natural laws themselves) involve well-un-
derstood, routine, conventional activity previously engaged
in by researchers in the field,” the claims lacked any in-
ventive concept. Id. at 73. Moreover, the Court did not
share the concerns Diehr expressed as to preserving a doc-
trinal distinction between §§ 101 and 102; instead, the
Court noted: “We recognize that, in evaluating the signifi-
cance of additional steps [beyond the law of nature] the
§ 101 patent eligibility inquiry and, say, the § 102 novelty
inquiry might sometimes overlap.” Id. at 90. Mayo’s ra-
tionale thus follows the point of novelty/inventive concept
reasoning of Flook and the Diehr dissent.
    As such, Mayo is in considerable tension with Diehr’s
instruction to consider claims “as a whole” and Diehr’s dis-
approval of dissecting claims into elements and ignoring
non-novel elements in the § 101 analysis. 450 U.S. at 188.
The Mayo Court indicated that it considered the claimed
steps “as an ordered combination,” but it excluded the law
of nature from that review and concluded that the “ordered
combination adds nothing to the laws of nature that is not
already present when the steps are considered separately.”
566 U.S. at 79. In other words, after setting aside the law
of nature, “any additional steps consist[ed] of well-under-
stood, routine, conventional activity already engaged in by
8           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


the scientific community; and those steps, when viewed as
a whole, add[ed] nothing significant beyond the sum of
their parts taken separately.” Id. at 79–80. The Court
found support for this understanding of the judicial excep-
tions in Flook, observing that, for the Flook claim, the steps
of monitoring a catalytic conversion process “were all ‘well
known,’ to the point where, putting the formula to the side,
there was no ‘inventive concept’ in the claimed application
of the formula.” Id. at 82. That type of “ordered combina-
tion” review (“putting the formula to the side”), however, is
fundamentally different from Diehr’s “claim as whole” prin-
ciple, which does not carve out the judicial exception from
the patent eligibility inquiry, nor does it dismiss elements
that lack novelty. 2 See Diehr, 450 U.S. at 188–93.



    2    Both Mayo and Flook rely on an 1841 English case,
Neilson v. Harford, 1 Web. P. C. 295 (1841), as supporting
an “inventive concept” requirement in which a law of na-
ture is treated as something well-known. Mayo, 566 U.S.
at 82–83; Flook, 437 U.S. at 592. There is reason to believe,
however, that the decision in Neilson did not turn on such
a premise. See Tilghman v. Proctor, 102 U.S. 707, 723–25
(1880) (describing Neilson’s reasoning as drawing “the true
distinction between a mere principle . . . and a process by
which a principle is applied to effect a useful result.”); see
also Brief of Professors Jeffrey A. Lefstin and Peter S. Men-
ell as Amici Curiae in Support of Petition for Writ of Certi-
orari at 15–21, Sequenom, Inc. v. Ariosa Diagnostics, Inc.
(2016) (No. 15-1182) (Lefstin and Menell Br.). Moreover,
no Supreme Court patent eligibility case for a process claim
prior to Flook relied on an inventive concept inquiry or as-
sumption that a scientific discovery should be regarded as
well-known. See, e.g., Gottschalk v. Benson, 409 U.S. 63
(1972); Expanded Metal Co. v. Bradford, 214 U.S. 366
(1909); Dolbear v. Am. Bell Tel. Co., 126 U.S. 1 (1888);
Tilghman, 102 U.S. ; Cochrane v. Deener, 94 U.S. 780
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE               9
SERVICES


    In Alice, the Court reaffirmed this reversion to Flook,
reiterating that, if the claims at issue are directed to laws
of nature, natural phenomena, or abstract ideas, then we
must ask “what else is there in the claims before us?” And
in doing so, we must “consider the elements of each claim
individually and ‘as an ordered combination’ to determine
whether the additional elements ‘transform the nature of
the claim’ into a patent-eligible application.” Alice Corp.
Pty. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014) (quoting
Mayo, 566 U.S. at 78–79) (emphases added). As in Mayo,
Alice described the second step of this analysis “as a search
for an ‘inventive concept’” that discounts the law of nature
or abstract idea from that inquiry. Id. (quoting Mayo, 566
U.S. at 72–73); see also id. at 221 (“A claim that recites an
abstract idea must include ‘additional features’ to ensure
‘that the [claim] is more than a drafting effort designed to




(1876); Corning v. Burden, 56 U.S. 252 (1853); Le Roy v.
Tatham, 55 U.S. 156 (1853) (“A patent will be good, though
the subject of the patent consists in the discovery of a great,
general, and most comprehensive principle in science or
law of nature, if that principle is by the specification ap-
plied to any special purpose, so as thereby to effectuate a
practical result and benefit not previously attained.” (quot-
ing Househill Coal & Iron Co. v. Neilson, 1 Web. P. C. 673,
683 (1843))); see also O’Reilly v. Morse, 56 U.S. 62, 114–
15,118 (1853) (quoting same passage from Neilson quoted
in Mayo and Flook, and then stating that “we see nothing”
in Neilson “which would sanction the introduction of any
new principle in the law of patents” and relying on “estab-
lished principles in the American courts”). Importantly,
Diehr’s reasoning, which post-dates Flook and was control-
ling authority for 30 years, is incompatible with the in-
ventive concept approach.
10         ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


monopolize the [abstract idea].’” (quoting Mayo, 566 U.S.
at 77)). 3
    When it comes to applying the judicial exceptions, it
bears noting that the Mayo analytical approach is consid-
erably harder to apply consistently than the Diehr frame-
work, and more aggressive in its reach. Consider the claim
in Mayo. If that claim had recited just the single step of
administering a synthetic drug to a patient, that single-
step claim would be patent-eligible, but lack novelty under
§ 102. And if that claim added a second step for determin-
ing the subsequent level of a non-naturally occurring me-
tabolite in a patient, that claim also would pass muster
under § 101, but lack novelty. But when the claim further
recites a relationship between a metabolite level and its ef-
ficacy in a patient, that claim suddenly would be invalid
under § 101 for violating the law of nature exception. In
other words, steps 1 and 2 now get pushed aside and de-
clared insignificant, and the last step is designated as the
“focus” of the claim, i.e., the heart of the invention. The
notion that adding claim language can convert an other-
wise patent-eligible claim into a patent-ineligible claim is
counterintuitive and a very difficult thing to explain to
8,000 patent examiners. 4        Moreover, the process of



     3   The Alice Court, like Mayo and Flook, states that
its approach is consistent with the rule that patent claims
must be considered as a whole, because it considers the
claim elements separately as well as in combination. Alice,
573 U.S. at 218 n.3. But, as explained supra, this approach
is wholly unlike Diehr’s understanding of evaluating the
claim “as a whole.”
     4   That is not to say that the Mayo claim should have
been upheld as valid. The “wherein” clauses simply iden-
tified a mental inference from practicing a prior art pro-
cess, which is insufficient to distinguish the claim from the
prior art. See Brief for United States as Amicus Curiae, at
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            11
SERVICES


determining what the claim is “really about” when the
claim is viewed in pieces, rather than as a whole, can be
highly subjective and impressionistic. This approach puts
courts and examiners in the position of assigning value
judgments to individual limitations, designating some as
“significant” and others as “insignificant,” and hoping eve-
ryone else reaches the same conclusion as to whether the
claim contains a truly meritorious inventive contribution
as opposed to a judicial exception embellished with insig-
nificant window dressing. And all this just to resolve the
threshold question of whether an invention is eligible for
the patent system.
    As written, Mayo requires a patent claim to have an
inventive concept apart from the recitation of a natural
law. That requirement has consequences that go beyond
the facts of Mayo and is certainly clear enough that we are
obliged to follow it. But, as explained above, Mayo’s frame-
work is in tension on its face with Diehr, which was equally
clear in requiring that a patent claim be considered as a
whole, without putting aside any natural law or otherwise
dissecting a claim into new versus old elements. Moreover,
nothing in Mayo suggests that it sought to repudiate any-
thing in Diehr; it instead suggests that it sought to main-
tain continuity with the Court’s prior cases in this area. As
for Flook, the Court in Bilski acknowledged that Diehr had
“established a limitation” on Flook by “emphasiz[ing] the
need to consider the invention as a whole, rather than ‘dis-
sect[ing] the claims into old and new elements . . . in the
analysis.’” Bilski, 561 U.S. at 611 (quoting Diehr, 450 U.S.
at 188). Importantly, Mayo does not say that it nullified
this key “limitation” expressed in Diehr. Furthermore, as
Judge Dyk points out in his concurrence, the Court’s opin-
ion in Ass’n for Molecular Pathology v. Myriad Genetics,



26–28, Mayo v. Prometheus, 566 U.S. 66 (2012) (No. 10-
1150).
12         ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


Inc., 569 U.S. 576 (2013), which issued after Mayo, could
be read as potentially maintaining an open door for diag-
nostic claims such as Athena’s, because they may be re-
garded as applications of knowledge of discovered natural
laws. See Dyk Concurrence at 7. Myriad thus could sug-
gest that Mayo should not go as far as its language indi-
cates.
    Through it all, there is a serious question today in pa-
tent law as to what extent Diehr remains good law in light
of Mayo. We are not in a position to resolve that question,
but the Supreme Court can. Resolution of the present con-
fusion is important because if Mayo in fact overruled the
principles in Diehr (as reiterated in Bilski), then that
would be a significant incursion on the settled expectations
that had existed for 30 years since Diehr. Relying on the
Diehr framework, the Patent Office examined and granted
many patents for medical diagnostic methods, establishing
settled expectations in those granted property rights, and
prompted companies and research institutions to organize
their conduct and choices accordingly. Many of these diag-
nostic claims, including the ones at issue here, do not hold
up well against Mayo’s more searching, claim dissection
scrutiny.
                   III. ATHENA’S CLAIMS
    Judge Newman, Judge Moore, the petitioner, and the
amici raise several valid concerns. But I believe the rea-
soning underlying recent Supreme Court decisions compels
us to affirm the district court’s invalidity determination
here. While Diehr long established that we must evaluate
“the claim as a whole” for § 101 purposes, that principle has
been considerably undermined, for we’ve been recently in-
structed to ask for claims such as Athena’s, “do the patent
claims add enough to their statements of the correlations
to allow the processes they describe to qualify as patent-
eligible processes that apply natural laws?” Mayo, 566
U.S. at 77 (emphases in original). Moreover, “[p]urely
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE              13
SERVICES


‘conventional or obvious’ ‘[pre]-solution activity’ is nor-
mally not sufficient to transform an unpatentable law of
nature into a patent-eligible application of such a law.” Id.
at 79.
    It appears to me that, per Mayo, because the associa-
tion of an antibody and a medical disorder is deemed to be
a law of nature rather than an application of a law of na-
ture, detecting that law of nature, by using data gathering
steps or devices that can be said to be basic, conventional,
or obvious, fails § 101. This is in contrast to examples, such
as Diehr and Neilson, in which, as characterized by Mayo,
the claimed inventions included unconventional steps be-
yond reliance on an abstract scientific principle. Mayo, 566
U.S. at 80–81, 83–84. In other words, the Supreme Court
has made clear that detecting a law of nature (without
more than conventional steps for accessing the law of na-
ture) does not qualify as a patent-eligible application of a
law of nature.
    Here, the inventors of Athena’s U.S. Patent No.
7,267,820 discovered an association between the disorder
myasthenia gravis and the presence of muscle specific ty-
rosine kinase (MuSK) autoantibodies in a patient’s blood.
At issue are claims 7–9 reciting:
    1. A method for diagnosing neurotransmission or
       developmental disorders related to muscle spe-
       cific tyrosine kinase (MuSK) in a mammal com-
       prising the step of detecting in a bodily fluid of
       said mammal autoantibodies to an epitope of
       muscle specific tyrosine kinase (MuSK).
    [...]
    7. A method according to claim 1, comprising
       contacting MuSK or an epitope or antigenic de-
       terminant thereof having a suitable label
       thereon, with said bodily fluid,
14          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


        immunoprecipitating any antibody/MuSK com-
        plex or antibody/MuSK epitope or antigenic de-
        terminant complex from said bodily fluid and
        monitoring for said label on any of said anti-
        body/MuSK complex or antibody/MuSK epitope
        or antigen determinant complex,
        wherein the presence of said label is indicative
        of said mammal is suffering from said neuro-
        transmission or developmental disorder related
        to [MuSK].
     8. A method according to claim 7 wherein said la-
        bel is a radioactive label.
     9. A method according to claim 8 wherein said la-
        bel is 125I.
’820 patent, col. 12 ll. 31–35, col. 12 l. 62 – col. 13 l. 9.
    We must accept that the association between the anti-
body and the disorder is a law of nature. Here, as in Mayo,
data first must be gathered in order to access and observe
the newly-discovered law of nature, and the claimed steps
“simply tell doctors to gather data from which they may
draw an inference in light of the correlations.” Mayo, 566
U.S. at 79. That claims 7 and 9 do not preempt all ways of
observing the law of nature isn’t decisive, as none of the
steps recited therein add anything inventive to the
claims. Claim 7’s label-adding and immunoprecipitating
steps are conventional, standard techniques in the art of
detecting the presence of a law of nature such as a protein;
the panel majority opinion notes that these steps do not re-
cite any improvement in the underlying immunoassay
technology. Athena Diagnostics, Inc. v. Mayo Collaborative
Servs., LLC, 915 F.3d 743, 751 (Fed. Cir. 2019).
    Claim 9 recites use of a particular label, but one that
was standard to use in the art. This cannot provide the
inventive concept under Mayo. As an analogy, we would
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            15
SERVICES


not find that a claim directed to an abstract idea of com-
municating information through a device passes muster
under § 101 simply because it limits the claimed device to,
say, a Samsung Galaxy® smartphone. Nor would the Mayo
claim be considered to possess an inventive concept if it had
recited that the initial step of “administering a drug” be
performed in a conventional way, such as orally or intrave-
nously.
     One amicus brief points out that § 101 provides that
“[w]hoever invents or discovers” a new or useful process,
manufacture, machine or composition of matter may be en-
titled to a patent, and that § 100(a) defines “invention” to
mean “invention or discovery.” Brief of Freenome Holdings
Inc. and Achillion Pharm., Inc. as Amici Curiae in Support
of Neither Party, Athena Diagnostics, Inc. v. Mayo Collab-
orative Servs., LLC, 915 F.3d 743 (2019) (No. 17-2508).
Section 100 also defines “process” to include “a new use of
a known process, machine, manufacture, composition of
matter, or material.” § 100(b). Arguably, Athena’s inven-
tion is a claim for a new use (diagnosing myasthenia gravis)
of a known composition of matter (MuSK autoantibodies).
Moreover, given that the dual “invention or discovery”
structure consistently has been part of every Patent Act
since 1790, this statutory provision suggests that at least
some discoveries, including Athena’s “discovery” of how to
diagnose myasthenia gravis, have always been contem-
plated as patentable subject matter. See Lefstin and Men-
ell Br. at 4–14. However, I am not aware of the Supreme
Court ever addressing the meaning of “discovers” in § 101
separately from “invents,” and it must be the Supreme
Court, and not this court, that speaks to that statutory
question, because the Court already proclaimed that
“[g]roundbreaking, innovative, or even brilliant discovery
does not by itself satisfy the section 101 inquiry.” Myriad,
569 U.S. at 591.
16         ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


    In sum, I do not think the claims here can withstand
Mayo’s scrutiny. 5 But perhaps when read “as a whole” un-
der Diehr, claims such as claims 7 and 9 in this case could
be viewed as methods of testing for a specific medical con-
dition, employing a sequence of steps that physically trans-
form materials. By no means do the claims cover a natural
principle in the abstract. Rather, this sounds like a contri-
bution to the “useful arts” stated in Article I, Section 8,
Clause 8 of the U.S. Constitution. That those physical,
transformative steps may apply conventional techniques
for locating an antibody in a sample would not be disre-
garded in the threshold inquiry of whether the claimed in-
vention qualifies as subject matter eligible for the patent
system.
     New methods for diagnosing medical conditions, as a
general matter, intuitively seem to be the kind of subject
matter the patent system is designed for: to encourage the
risky, expensive, unpredictable technical research and de-
velopment that people would not otherwise pursue in the
hope that if they discover something of great medical value,
then they will be protected and rewarded for that success-
ful effort with a patent. This category of invention, after
all, is not the same as methods of entering into contracts,
or horse whispering, or speed dating or other methods that
animated many of the concerns underlying Bilski. The
kind of lab work undertaken in discovering new diagnostics



     5  While this court is bound by Mayo, I do not believe
this court has turned Mayo into a “per se rule” that bars all
medical diagnostic claims from patent protection. Moore
Dissent at 4. Diagnostic claims grounded in novel, non-ob-
vious techniques that render a given diagnosis possess an
inventive concept continue to be granted. As to the differ-
ence in outcomes so far in our § 101 decisions between di-
agnostic and treatment claims, I agree with the analysis in
Judge Lourie’s concurrence. Lourie Concurrence at 3–4.
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            17
SERVICES


and performing the steps of such claimed inventions can
only be described as being technical in nature. For several
decades before Mayo, this has been the basis for why the
Patent Office granted patents for many medical diagnos-
tics—not just for the law of nature in the abstract, but as
applied in the real-world medical context to diagnose pa-
tient health conditions. In any meaningful sense, this rep-
resents a practical application of the discovered law of
nature, that is, it is applied science in every sense of that
term. And it should be patentable subject matter in a well-
functioning patent system.
                       CONCLUSION
    The most recent Supreme Court opinions are clear in
my view on how to address claims like Athena’s. Even
though Athena’s claims likely would be found patent-eligi-
ble under Diehr’s framework, it is not an inferior court’s
role to dodge the clear, recent direction of the Supreme
Court. Accordingly, I concur with denial of the petition for
rehearing en banc.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                             v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                        2017-2508
                  ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________

MOORE, Circuit Judge, with whom O’MALLEY, WALLACH,
and STOLL, Circuit Judges, join, dissenting from the denial
of the petition for rehearing en banc.
    This is not a case in which the judges of this court dis-
agree over whether diagnostic claims, like those at issue in
Athena, should be eligible for patent protection. They
should. None of my colleagues defend the conclusion that
claims to diagnostic kits and diagnostic techniques, like
those at issue, should be ineligible. The only difference
among us is whether the Supreme Court’s Mayo decision
2           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


requires this outcome. The majority of my colleagues be-
lieve that our hands are tied and that Mayo requires this
outcome. I believe Mayo does not. The Patent Act renders
eligible the invention or discovery of any new and useful
process. 35 U.S.C. § 101. And the patent system exists to
promote exactly this sort of specific, targeted application of
a life-saving discovery, which is characterized by extraor-
dinarily high initial market entry costs. The claims in this
case should be held eligible, and they are distinguishable
from Mayo.
           DIAGNOSTICS ARE PER SE INELIGIBLE
    Since Mayo, we have held every single diagnostic claim
in every case before us ineligible. See Cleveland Clinic
Found. v. True Health Diagnostics LLC, 760 F. App’x 1013
(Fed. Cir. 2019) (“Cleveland Clinic II”); Athena Diagnostics,
Inc. v. Mayo Collaborative Servs., LLC, 915 F.3d 743 (Fed.
Cir. 2019); Roche Molecular Sys., Inc. v. CEPHEID, 905
F.3d 1363 (Fed. Cir. 2018); Cleveland Clinic Found. v. True
Health Diagnostics LLC, 859 F.3d 1352 (Fed. Cir. 2017)
(“Cleveland Clinic I”); Genetic Techs. Ltd. v. Merial L.L.C.,
818 F.3d 1369 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v.
Sequenom, Inc., 788 F.3d 1371 (Fed. Cir. 2015); In re
BRCA1- and BRCA2-Based Hereditary Cancer Test Patent
Litig., 774 F.3d 755 (Fed. Cir. 2014); PerkinElmer, Inc. v.
Intema Ltd., 496 F. App’x 65 (Fed. Cir. 2012). 1 Despite the


    1   The district courts are following our lead, holding
diagnostic methods ineligible. See, e.g., Illumina, Inc. v.
Ariosa Diagnostics, Inc., 356 F. Supp. 3d 925 (N.D. Cal.
2018); Genetic Veterinary Scis., Inc. v. LABOklin GmbH &
Co., 314 F. Supp. 3d 727 (E.D. Va. 2018); Mallinckrodt
Hosp. Prods. IP Ltd. v. Praxair Distribution, Inc., No. 15–
170–GMS, 2017 WL 3867649 (D. Del. Sept. 5, 2017); Eso-
terix Genetic Labs. LLC v. Qiagen Inc., No. 14–CV–13228–
ADB, 2016 WL 4555613 (D. Mass. Aug. 31, 2016); Esoterix
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            3
SERVICES


significance of these diagnostic inventions and the high
costs of developing them, we have held, because of Mayo,
every one of these life-changing inventions and discoveries
ineligible. For example, we held a method for assessing a
patient’s risk of having cardiovascular disease by detecting
a specific enzyme, based on the discovery of the correlation
between the enzyme and the disease, ineligible. Cleveland
Clinic I, 859 F.3d at 1363. Cardiovascular disease is the
number one cause of death in the United States, killing
more than 600,000 people per year, and costing over $200
billion annually. 2 The diagnostic invention in Cleveland
Clinic I allowed for early diagnosis of cardiovascular dis-
ease and had a better predictive value than the clinically
used risk factors employed by physicians at the time.
There can be no argument but that such early diagnoses
will save lives and reduce future treatment costs. But be-
cause of Mayo, such claims were held ineligible. We also
held ineligible claims to a method of screening for altera-
tions in genes linked to hereditary breast and ovarian can-
cer. In re BRCA1, 774 F.3d at 765. It is estimated that
breast cancer will kill more than 40,000 people in 2019. 3
Again, there is no reasonable dispute that early diagnoses
save lives and future medical costs. To be clear, the method
claims were not to the gene itself which is found in nature,
but rather to a use of the discovered correlation between


Genetic Labs. LLC v. Qiagen Inc., 133 F. Supp. 3d 349 (D.
Mass. 2015); Genetic Veterinary Scis., Inc. v. Canine EIC
Genetics, LLC, 101 F. Supp. 3d 833 (D. Minn. 2015).
    2   CTRS. FOR DISEASE CONTROL AND PREVENTION,
Heart    Disease    Fact    Sheet    (Aug.    23,    2017),
https://www.cdc.gov/dhdsp/data_statistics/fact_sheets/fs_
heart_disease.htm.
    3   NAT’L CANCER INSTITUTE, Cancer Stat Facts: Fe-
male Breast Cancer, https://seer.cancer.gov/statfacts/html/
breast.html.
4           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


certain mutations and breast cancer for diagnostic pur-
poses. In re BRCA1, 774 F.3d at 758. We held ineligible a
method for detecting tuberculosis, one of the world’s dead-
liest diseases. 4 Roche, 905 F.3d at 1374. And claims to
diagnostic methods related to fetal health, characteristics,
and genetic disorders, such as Down syndrome, fared no
better. Ariosa, 788 F.3d at 1378; PerkinElmer, 496 F. App’x
at 73. The Ariosa method of detecting fetal abnormalities
based on a simple blood test was an absolute game changer.
Prior to the Ariosa discovery, such abnormalities were de-
tected with higher cost and higher risk procedures such as
amniocenteses which had the potential to harm all in-
volved. That brings us to the Athena claims, which are di-
rected to a method of diagnosing patients with an
autoimmune disease using a protein that had never before
been associated with the disease. Athena, 915 F.3d at 747.
One of every five patients with the autoimmune disease ex-
perienced symptoms but did not produce the type of auto-
antibodies previously associated with the disease, and thus
were unable to be diagnosed and properly treated at an
early stage. Id. The claimed diagnostic method in Athena
solved that problem through a specific, narrowly tailored
diagnostic process but was nonetheless held ineligible.
None of these diagnostic claims survived because we con-
cluded we had no choice because of Mayo.
    We have turned Mayo into a per se rule that diagnostic
kits and techniques are ineligible. That per se rule is “too
broad an interpretation of this exclusionary principle
[which] could eviscerate patent law.” Mayo Collaborative
Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71
(2012). The Supreme Court has repeatedly cautioned
against rigid or per se rules. See, e.g., Halo Elecs., Inc. v.



    4   CTRS. FOR DISEASE CONTROL AND PREVENTION, Tu-
berculosis (TB) Data and Statistics (Dec. 31, 2018),
https://www.cdc.gov/tb/statistics/default.
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE               5
SERVICES


Pulse Elecs., Inc., 136 S. Ct. 1923, 1932 (2016) (rejecting
test which “is unduly rigid”); Octane Fitness, LLC v. ICON
Health & Fitness, Inc., 572 U.S. 545, 551 (2014) (rejecting
test as “unduly rigid”); KSR Int’l Co. v. Teleflex Inc., 550
U.S. 398, 419–20 (2007) (cautioning against “[r]igid pre-
ventative rules”); Festo Corp. v. Shoketsu Kinzoku Kogyo
Kabushiki Co., 535 U.S. 722, 738 (2002) (preferring that
rules be interpreted “in a flexible way, not a rigid one”);
Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co., 520
U.S. 17, 32 (1997) (declining to adopt a “rigid rule”); Dia-
mond v. Chakrabarty, 447 U.S. 303, 315 (1980) (declining
to create a rule that “inventions in areas not contemplated
by Congress when the patent laws were enacted are un-
patentable per se”).
     In his opening statement during The State of Patent
Eligibility in America Senate hearings, Senator Coons rec-
ognized that “for medical diagnostics, . . . [there is] a pre-
sumption against eligibility that is nearly impossible to
overcome.” The State of Patent Eligibility in America, Part
I: Hearing Before the Subcomm. on Intellectual Property of
the S. Comm. on the Judiciary, 116th Cong. 15:36–45
(2019) (opening statement of Sen. Coons). And testimony
from industry representatives confirmed that industry
members and scholars think “it is unclear whether diag-
nostic methods are patentable in any meaningful way.”
See, e.g., The State of Patent Eligibility in America, Part II,
116th Cong. 7 (2019) (written testimony of Hans Sauer,
Ph.D., Deputy General Counsel and Vice President for In-
tellectual Property, Biotechnology Innovation Organiza-
tion (BIO)).
    Our fervor for clarity and consistency has resulted in a
per se rule that excludes all diagnostics from eligibility. I
do not agree with my colleagues that Mayo requires that
all of these claims in all of these cases be held ineligible.
But that is where we are.
6           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


    I do not fault my colleagues, who under protest have
concluded that they have no choice but to hold the claims
in Athena ineligible because of Mayo. See Athena, 915 F.3d
at 753 n.4 (“[W]hether or not we as individual judges might
agree or not that these claims only recite a natural law . . .
the Supreme Court has effectively told us in Mayo that cor-
relations between the presence of a biological material and
a disease are laws of nature.”); see also Ariosa Diagnostics,
Inc. v. Sequenom, Inc., 809 F.3d 1282, 1287 (Fed. Cir. 2015)
(Lourie, J., concurring with denial of reh’g en banc) (“[I]t is
unsound to have a rule that takes inventions of this nature
out of the realm of patent-eligibility . . . [b]ut I agree that
the panel did not err in its conclusion that under Supreme
Court precedent it had no option other than to affirm the
district court.”). There is surely some broad language in
Mayo which could lead to this conclusion. I, however, think
we have extended Mayo too far. Reading the entirety of
Mayo and the subsequent Myriad decision, the Supreme
Court did not intend Mayo to be the “sweeping” decision my
colleagues have concluded it is. See, e.g., Ariosa, 788 F.3d
at 1380 (Linn, J., concurring) (“I join the court’s opinion in-
validating the claims . . . only because I am bound by the
sweeping language of the test set out in [Mayo].”); Ariosa,
809 F.3d at 1290 n.3 (Dyk, J., concurring) (stating that we
must “respect the sweeping precedent of Mayo”); see also
id. at 1289 (“[T]here is a problem with Mayo insofar as it
concludes that inventive concept cannot come from discov-
ering something new in nature . . . . Mayo did not fully
take into account the fact that an inventive concept can
come not just from creative, unconventional application of
a natural law, but also from the creativity and novelty of
the discovery of the law itself.”). It is the role of this court
to both faithfully follow Mayo and to determine its reach
when facts and circumstances differ. I dissent from my col-
leagues’ refusal to rethink our interpretation of Mayo.
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            7
SERVICES


        DIAGNOSTICS DESERVE PATENT INCENTIVES
    “Diagnosis is the foundation of medicine,” and diagnos-
tic techniques and kits when narrowly claimed are pre-
cisely the type of innovation the patent system exists to
promote. 5 Diagnostic techniques, while accounting for less
than 2.5% of healthcare expenses, “guide[] approximately
66% of clinical decisions.” 6 Diagnostics are an essential
category of medical technologies, critical to treating ill-
nesses and saving lives. Diagnostic medicine saves lives
and money through early detection and reduces the need
for high cost pharmaceuticals or curative procedures, but
developing diagnostic kits and techniques is expensive and
time consuming. Development of a new diagnostic test is
estimated to cost up to $100 million and to take nearly 10
years. 7



   5    NAT’L RESEARCH COUNCIL, TOWARD PRECISION
MEDICINE: BUILDING A KNOWLEDGE NETWORK FOR
BIOMEDICAL RESEARCH AND A NEW TAXONOMY OF DISEASE,
Epilogue, (2011)       https://www.ncbi.nlm.nih.gov/books/
NBK92141/.
     6   UP Rohr et al., The Value of In Vitro Diagnostic
Testing in Medical Practice: A Status Report, PLOS ONE
(March 2016), https://journals.plos.org/plosone/article?id=
10.1371/journal.pone.0149856.
     7   I. Okeke et al., Diagnostics as Essential Tools for
Containing Antibacterial Resistance, 14 DRUG RESISTANCE
UPDATES 95, 101 (April 2011), https://www.sciencedi-
rect.com/science/article/pii/S1368764611000185?via%3Di-
hub; see also Mystery Solved! What is the Cost to Develop
and Launch a Diagnostic, DIACEUTICS (Jan. 15, 2013),
https://www.diaceutics.com/?expert-insight=mystery-
solved-what-is-the-cost-to-develop-and-launch-a-diagnos-
tic (2013) (The average cost of developing a diagnostic in
the U.S. is $50–75 million with development of expansion
8          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


     Diagnostics economically depend on strong patent pro-
tection. Because they are typically characterized as “very
expensive to develop but relatively cheap to reproduce,” pa-
tent protection is required to make it financially viable for
continued investment in their development. 8 As Senator
Tillis explained in his opening statement during The State
of Patent Eligibility in America Senate hearings, “[w]hy
would anyone in their right mind risk millions if not bil-
lions of dollars to develop a product when they have no idea
if they’re eligible for protection? From a business perspec-
tive, it simply isn’t worth the risk for many endeavors.” 9
Without the possibility of patent protection to recoup the
high costs of research and development associated with di-
agnostic techniques and kits, the impact can only be that
there will be fewer advances in diagnostic medicine. 10 In-
dustry leaders make clear that absent dependable patent


assays on existing platforms costing $10–15 million and de-
velopment of new platforms costing over $100 million.).
      8  A. Krattiger, Promoting Access to Medical Innova-
tion, WORLD INTELLECTUAL PROPERTY ORGANIZATION (Sept.
2013), https://www.wipo.int/wipo_magazine/en/2013/05/ar-
ticle_0002.html.
      9  The State of Patent Eligibility in America, Part I,
116th Cong. 3:32–47 (2019) (opening statement of Sen. Til-
lis).
      10 The State of Patent Eligibility in America, Part II,
116th Cong. 1–2 (2019) (written testimony of Rick Bran-
don, Associate. General Counsel, University of Michigan
representing Association of American Universities)
(“[I]nventors and investors often require the protection of a
period of exclusivity in order to assume the substantial risk
of investing the significant resources needed in order to
bring a product to the public. In the case of products that
require FDA approval, including diagnostics, this can take
years and millions of dollars. The public benefits from both
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE               9
SERVICES


protection, companies will not move forward with diagnos-
tic innovations. 11 As investors routinely recognize, once
patent protection over medical technologies is lost, these
innovations essentially become gifts to society and the com-
panies that developed them cannot recoup the time and
money they spent to do so. 12 It is these life-saving fields
though, with such high costs to the initial market investor,
where patent protection is critical.
    The importance of diagnostics and their cost-reducing
effects on patient treatment cannot reasonably be ques-
tioned. We are hard-pressed to identify facets of modern
medicine that do not employ or rely on diagnostics. Diag-
nostics are “crucial in mitigating the effect of disease out-
breaks.” 13 For example, had diagnostic techniques been




public disclosure and a greater assurance of new products
and services.”).
     11  The State of Patent Eligibility in America, Part III,
116th Cong. 3 (2019) (written testimony of Peter O’Neill,
Executive Director of Cleveland Clinic Innovations) (The
“[a]bility to get protectable intellectual property (usually in
the form of a patent) is the first, and most influential factor
in our assessment. If an invention can’t get intellectual
property protection, usually that is a fatal flaw and the in-
vention is abandoned at that point.”).
     12  M. Rosenblatt, The Real Cost of “High-Priced”
Drugs, HARVARD BUSINESS REVIEW (Nov. 17, 2014),
https://hbr.org/2014/11/the-real-cost-of-high-priced-drugs;
The State of Patent Eligibility in America, Part I, 116th
Cong. 1–2 (2019) (written testimony of Patrick Kilbride,
Senior Vice President of the Global Innovation Policy Cen-
ter at the U.S. Chamber of Commerce).
     13  M. Perkins et al., Diagnostic Preparedness for In-
fectious Disease Outbreaks, 390 SCIENCEDIRECT 2211
10          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


developed before the 2015 Ebola outbreak, and applied to
patients early enough, the population-attack rate of Ebola
could have been reduced from 80% to 0%. Id. Ebola is only
one example. “Poor diagnostic preparedness has [also] con-
tributed to significant delays in the identification of . . .
Lassa Fever, yellow fever, and Zika.” 14 Disease epidemics
are not the only life-threatening conditions to which diag-
nostics provide a meaningful response. Diagnostics are
pivotal to addressing the advent and increase in drug-re-
sistant infections. Current estimates project that by 2050,
drug-resistant infections will “lead to 10 million people dy-
ing every year and . . . would cost the world up to 100 tril-
lion” dollars. 15 Diagnostic tests are a critical component of
the answer to this problem. Methicillin-Resistant Staphy-
lococcus Aureus (“MRSA”) is an example of an antibiotic-
resistant infection that burdens American hospitals in
terms of morbidity, mortality, and healthcare costs. 16 Its
treatment, and the outcome of that treatment, depends on
appropriate diagnosis and antibiotic administration. Id.
And the effects of diagnostics in improving the detection
and treatment of cancer, human immunodeficiency virus,


(2017), https://www.thelancet.com/journals/lancet/article/
PIIS0140-6736(17)31224-2/fulltext.
    14  C. Kelly-Cirino et al., Importance of Diagnostics in
Epidemic and Pandemic Preparedness, 4 BMJ GLOBAL
HEALTH (2019),        https://gh.bmj.com/content/4/Suppl_2/
e001179.
    15  J. O’Neill, Antimicrobial Resistance: Tackling a cri-
sis for the health and wealth of nations, THE REV. ON
ANTIMICROBIAL RESISTANCE, 6 (Dec. 2014).
    16  K. Bauer et al., An Antimicrobial Stewardship Pro-
gram’s Impact with Rapid Polymerase Chain Reaction
Methicillin-Resistant Staphylococcus Aureus/S. aureus
Blood Culture Test in Patients with S. aureus Bacteremia,
51 CLINICAL INFECTIOUS DISEASES 1074 (2010).
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE             11
SERVICES


as well as in vitro care should not be overlooked. See Rohr,
supra note 6. For example, diagnostics improved medical
approaches to cancer care, and will continue supporting
progress in a field that cost an estimated $125 billion in the
United States in 2010. 17 Development of diagnostics plays
a central role in American medical innovation as we face
increasingly robust medical challenges, with a goal to save
lives and improve the quality of those lives.
     Not only do diagnostics save lives, they reduce the cost
of treatment. The diagnostic industry drives medical costs
down, not up. People suffering from illness or disease will
do whatever they can to find a cure. Proper diagnoses al-
low for earlier detection of illness and targeted treatment.
But without proper diagnosis, patients have to endure nu-
merous unsuccessful and costly treatments. Both the fi-
nancial burden of continued testing and treatment and the
emotional and physical tolls associated with suffering from
symptoms, but not knowing the cause, can be reduced or
even prevented thanks to diagnostics. And when there are
specific advances, discoveries, or inventions in the diagnos-
tics industry, they must be eligible for patent protection. 18



    17   A. Mariotto et al., Projections of the Cost of Cancer
Care in the United States: 2010-2020, 103 J. NAT’L CANCER
INST. 117, 122 (2011), https://www.ncbi.nlm.nih.gov/pmc/
articles/PMC3107566/.
    18   See R. Davis, Senate Scrutinizes Patent Bill’s Effect
on Drug Prices, Genes, LAW360 (June 6, 2019),
https://www.law360.com/ip/articles/1164262/senate-scruti-
nizes-patent-bill-s-effect-on-drug-prices-genes?nl_pk=
c4844ff4-19ab-48d7-b2f9-9fa06ce87648&utm_source=
newsletter&utm_medium=email&utm_campaign=ip (dis-
cussing Senator Tillis’ explanation that patent eligibility
uncertainty “has undermined investment in new medical
research and could prevent new drugs from being created,
making it a moot point how much they cost”).
12           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                   SERVICES


     Unless one opposes the notion of patent protection en-
tirely, it cannot be reasonably disputed that claims to diag-
nostic kits and techniques, like pharmaceuticals, which
require enormous initial investments in terms of both time
and money, are the reason we suffer the promise of a mo-
nopoly. As many have explained, without patent protec-
tion, there will be little incentive for companies to invest
the monumental amount of time and money necessary to
develop diagnostic kits, tools and techniques. A recent ar-
ticle, co-written by Paul Michel, former Chief Judge of the
Federal Circuit, and David Kappos, former Director of the
PTO, states:
     This uncertain patent climate has a chilling effect
     on innovation in biosciences to the detriment of
     public health. . . . [I]nvestors are less interested in
     funding costly new biomarker diagnostic research.
     As a result, diseases will go undiagnosed, and pa-
     tients will suffer the consequences. . . . Investment
     in diagnostics goes to the core of containing spiral-
     ing health care costs, improving patient outcomes
     and treating illnesses before they become debilitat-
     ing to suffering Americans. 19
This sentiment was echoed by industry leaders during The
State of Patent Eligibility in America Senate hearings held
on June 4–5 & 11, 2019. See The State of Patent Eligibility
in America, Part II, 116th Cong. 6–7 (2019) (written testi-
mony of Hans Sauer, Ph.D., Deputy General Counsel and
Vice President for Intellectual Property, BIO) (“Absent the
ability to protect their discoveries with valid patents . . .


     19 D. Kappos & P. Michel, Supreme Court Patent De-
cisions are Stifling Health Care Innovation, MORNING
CONSULT (Oct. 29, 2018), https://morningconsult.com/opin-
ions/supreme-court-patent-decisions-stifling-health-care-
innovation/.
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE                13
SERVICES


companies would lack the necessary incentive to make the
risky, expensive, and time-consuming investments in re-
search and development often required to bring new tech-
nologies to market.”); The State of Patent Eligibility in
America, Part II, 116th Cong. 9 (2019) (written testimony
of Henry Hadad, President, IPO) (“[C]onfusion about what
is patent-eligible discourages inventors from pursuing
work in certain technology areas, including discovering
new genetic biomarkers and developing diagnostic and ar-
tificial intelligence technologies. [This] uncertainty disin-
centivizes the enormous investment in research and
development that is necessary to fuel the innovation cy-
cle.”); The State of Patent Eligibility in America, Part I,
116th Cong. 14:46–15:05 (2019) (opening statement of Sen.
Coons) (“I worry that this continuing lack of clarity . . . has
led to reduced investment in the expensive and intensive
research and development necessary to develop next gen-
eration cures . . . .”); The State of Patent Eligibility in Amer-
ica, Part III, 116th Cong. 1:22:12–1:22:35 (2019) (testimony
of Peter O’Neill, Executive Director of Cleveland Clinic In-
novations) (“The work of translating discovery into com-
mercial products requires [patent] protection to justify the
investment into those discoveries. And absent clarity . . .
we are not moving forward diagnostic discoveries to trans-
late them into commercial products the way we would do
otherwise.”); The State of Patent Eligibility in America,
Part III, 116th Cong. 1:42:12–1:42:28 (2019) (testimony of
Corey Salsberg, Vice President and Global Head Intellec-
tual Property Affairs for Novartis) (“Make no mistake
about section 101, this is the gateway to the patent system.
So what that means in practical terms is it’s a guide as to
which fields of technologies can support sustained invest-
ment, and which ones likely cannot, and that’s why we
have such deep concerns about the status quo.”); The State
of Patent Eligibility in America, Part III, 116th Cong. 1
(2019) (written testimony of Robert Deberardine, Chief In-
tellectual Property Counsel, Johnson & Johnson) (“It is
only because of the United States patent system, and the
14          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


predictability that it has historically provided, that we
have been able to make the investments, conduct the re-
search, and take the risks required to develop these treat-
ments. And only with predictability will we be able [to]
solve today’s most challenging healthcare problems and de-
velop the groundbreaking treatments of tomorrow. Unfor-
tunately, the patent system in the United States today is
anything but predictable.”).
     The math is simple, you need not be an economist to
get it: Without patent protection to recoup the enormous
R&D cost, investment in diagnostic medicine will decline.
To put it simply, this is bad. It is bad for the health of the
American people and the health of the American economy.
And it is avoidable depending on our interpretation of the
Supreme Court’s holding in Mayo. I have no doubt that my
colleagues agree with the sentiments herein that diagnos-
tics are important, and that patent protection of such diag-
nostics is critical to incentivizing their very existence. The
only point upon which we disagree is over the breadth of
the Mayo holding.
     ATHENA’S SPECIFICALLY CLAIMED METHOD IS ELIGIBLE
    While Mayo did not require the result the panel
reached in this case, the panel could not disregard our
binding precedent of cases like Ariosa, Cleveland Clinics,
and Roche which have interpreted Mayo as requiring this
per se rule. Thus, the only hope was en banc action.
    It is my view that § 101 and Mayo, when read together
and in their entireties, compel the holding that the claims
in Athena are eligible. Under the Patent Act, “[w]hoever
invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and
useful improvement thereof, may obtain a patent therefor,
subject to the conditions and requirements of this title.” 35
U.S.C. § 101. Our decisions have ignored the truth that
claims to specific, narrow processes, even if those processes
involve natural laws, are not directed to the natural laws
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE              15
SERVICES


themselves. And contrary to the “elementary principle
that . . . [we must] ‘give effect, if possible, to every clause
and word of a statute,’” our § 101 jurisprudence has largely
ignored Congress’ explicit instruction that a discovery can
be the basis for a patentable invention. King v. Burwell,
135 S. Ct. 2480, 2498 (2015) (quoting Montclair v.
Ramsdell, 107 U.S. 147, 152 (1883)). Section 101 refers to
both “invent[ion] or discover[y],” and § 100(a) expressly de-
fines invention as any “invention or discovery.” We have
misread Mayo and how it fits within the framework of the
judicially-created exceptions to § 101 for laws of nature,
natural phenomena, and abstract ideas.
     Laws of nature, natural phenomena, and abstract
ideas are considered “the basic tools of scientific and tech-
nological work.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
573 U.S. 208, 216 (2014) (quoting Assoc. for Molecular Pa-
thology v. Myriad Genetics, Inc., 569 U.S. 576, 589
(2013)). The Supreme Court excepted these categories
from § 101 to ensure that patent law does not “‘inhibit fur-
ther discovery by improperly tying up the future use of’
these building blocks of human ingenuity.” Id. (quoting
Mayo, 566 U.S. at 85). Accordingly, “patents cannot issue
for the discovery” of a law of nature. Funk Bros. Seed Co.
v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). Nor can a
claim to the law of nature become patentable by simply
“adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (citing
Gottschalk v. Benson, 409 U.S. 63, 71–72 (1972)). But “an
application of a law of nature . . . to a known structure or
process may well be deserving of patent protection.” Id. at
71 (quoting Diamond v. Diehr, 450 U.S. 175, 187 (1981)).
We have chosen to ignore the legal space between these
principles in favor of a swiftly executing, per se rule that
all diagnostic claims are ineligible. That conclusion is in-
correct.
   By distinguishing between claims that recite a law of
nature and simply add the words “apply it,” and claims that
16          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


recite a concrete application of a law of nature, the Su-
preme Court suggests we should consider the level of spec-
ificity in the claims to determine whether the claim is even
directed to the natural law. See Alice, 573 U.S. at 223 (“[I]f
a patent’s recitation of a computer amounts to a mere in-
struction to implement an abstract idea on a computer,
that addition cannot impart patent eligibility.”)); Mayo,
566 U.S. at 72 (“[T]o transform an unpatentable law of na-
ture into a patent-eligible application of such a law, one
must do more than simply state the law of nature while
adding the words ‘apply it.’”); Diehr, 450 U.S. at 192
(“[W]hen a claim recites a mathematical formula (or scien-
tific principle or phenomenon of nature), an inquiry must
be made into whether the claim is seeking patent protec-
tion for that formula in the abstract. . . . [W]hen a claim
containing a mathematical formula implements or applies
that formula in a structure or process which, when consid-
ered as a whole, is performing a function which the patent
laws were designed to protect (e.g., transforming or reduc-
ing an article to a different state or thing), then the claim
satisfies the requirements of § 101.”).
     The law of nature at issue in Mayo was the “relation-
ship between concentrations of certain metabolites in the
blood and the likelihood that a dosage of a thiopurine drug
will prove ineffective or cause harm.” 566 U.S. at 77. Im-
portantly, this relationship was not a new discovery. “At
the time the discoveries embodied in the patents were
made, scientists already understood that the levels in a pa-
tient’s blood of certain metabolites . . . were correlated with
the likelihood that a particular dosage of thiopurine drug
could cause harm or prove ineffective.” Id. at 73. While
the inventors characterized the precise correlation, they
could not be said to have discovered the relationship in the
first place.
     The Court began its analysis with the statement that
“[i]f a law of nature is not patentable, then neither is a pro-
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            17
SERVICES


cess reciting a law of nature, unless that process has addi-
tional features that provide practical assurance that the
process is more than a drafting effort designed to monopo-
lize the law of nature itself.” Id. at 77–78. It examined the
limitations of the representative claim, which recited:
    A method of optimizing therapeutic efficacy for
    treatment of an immune-mediated gastrointestinal
    disorder, comprising:
        (a) administering a drug providing 6-thi-
        oguanine to a subject having said immune-
        mediated gastrointestinal disorder; and
        (b) determining the level of 6-thioguanine
        in said subject having said immune-medi-
        ated gastrointestinal disorder,
        wherein the level of 6-thioguanine less
        than about 230 pmol per 8×108 red blood
        cells indicates a need to increase the
        amount of said drug subsequently adminis-
        tered to said subject and
        wherein the level of 6-thioguanine greater
        than about 400 pmol per 8×108 red blood
        cells indicates a need to decrease the
        amount of said drug subsequently adminis-
        tered to said subject.
Id. at 74–75.
    This claim in its entirety did nothing more than de-
scribe the natural relationship between metabolite concen-
trations and the effective dose of a thiopurine drug. Id. at
77. “Unlike, say, a typical patent on a new drug or a new
way of using an existing drug, the patent claims d[id] not
confine their reach to particular applications of those
laws.” Id. at 87. The claimed steps were set forth in “highly
general language covering all processes that make use of
the correlations . . . including later discovered processes
18          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


that measure metabolite levels in new ways.” Id. at 87.
Due to their breadth, the Supreme Court concluded that
upholding the claims “would risk disproportionately tying
up the use of the underlying natural laws, inhibiting their
use in the making of further discoveries.” Id. at 73; see also
id. at 87 (holding that “the basic underlying concern that
these patents tie up too much future use of laws of nature”
reinforced the holding of ineligibility). “[S]imply append-
ing conventional steps, specified at a high level of general-
ity,” to the law of nature did not make that law patentable.
Id. at 82 (emphasis added).
    The breadth and generality of the Mayo claims led to
their demise, as they recited nothing more than the natural
law. We have since ignored these considerations, treating
every claim that includes a law of nature as directed to that
law, even if the claim as a whole recites a specific way of
applying that law of nature to a new and useful end. We
should not ignore the considerations related to claim
breadth articulated in Mayo in our § 101 analysis.
    The Athena claims differ significantly from the Mayo
claims. In 1960, before the invention claimed in U.S. Pa-
tent No. 7,267,820 (“the ’820 patent”), scientists identified
a specific category of autoantibodies that bind to and inter-
fere with the acetyl choline receptor (AChR)—which is re-
sponsible for the transmission of signals from neurons to
muscle cells—cause Myasthenia gravis (“MG”). ’820 patent
at 1:24–26. The presence of these anti-AChR antibodies
thus indicates that the patient suffers from MG. However,
20% of patients who manifested MG-like symptoms did not
have the anti-AChR antibodies. Id. at 1:34–40. It was un-
known if this 20%, “have the same or a distinct and sepa-
rate MG condition,” id. at 1:41–42, and there was “no basis
for providing an immediate clinical diagnosis for such pa-
tients,” id. at 4:20–22.
    The inventors of the ’820 patent discovered that a dif-
ferent type of autoantibody that binds to and interferes
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE             19
SERVICES


with muscle-specific tyrosine kinase (MuSK)—another re-
ceptor also known to help transmit signals from neurons to
muscles—can also cause MG. Id. at 1:54–61 (“The present
inventors surprisingly found that many of the 20% of MG
patients which do not exhibit any autoantibodies to AChR,
instead have IgG antibodies . . . indicating that they are
afflicted with a form of MG which has a different etiology .
. . .”). The inventors in Athena discovered that these MG
sufferers produced the anti-MuSK antibody, and created a
process for diagnosing MG using methods that detect the
presence of that antibody. These methods had never before
been used to diagnose MG. Claims 7 and 9, on which the
majority focused in Athena, require the use of specific la-
boratory techniques to diagnose a patient based on the nat-
ural law that 20% of people having MG produce
autoantibodies to the MuSK protein. Claim 7 recites:
   1. A method for diagnosing neurotransmission or
   developmental disorders related to muscle specific
   tyrosine kinase (MuSK) in a mammal comprising
   the step of detecting in a bodily fluid of said mam-
   mal autoantibodies to an epitope of muscle specific
   tyrosine kinase (MuSK).
   7. A method according to claim 1, comprising con-
   tacting MuSK or an epitope or antigenic determi-
   nant thereof having a suitable label thereon, with
   said bodily fluid, immunoprecipitating any anti-
   body/MuSK complex or antibody/MuSK epitope or
   antigenic determinant complex from said bodily
   fluid and monitoring for said label on any of said
   antibody/MuSK complex or antibody/MuSK
   epitope or antigen determinant complex, wherein
   the presence of said label is indicative of said mam-
   mal is suffering from said neurotransmission or de-
   velopmental disorder related to muscle specific
   tyrosine kinase (MuSK).
’820 patent at Claims 1, 7.
20          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


     The claims provide for a method of diagnosing patients
with MG using the following concrete steps: (1) contacting
the patient’s bodily fluid with labeled MuSK, MuSK
epitope, or other antigenic determinant that binds any
anti-MuSK antibodies that may be present in the bodily
fluid; (2) immunoprecipitating any resulting complexes
from the bodily fluid; and (3) detecting the presence of the
anti-MuSK antibody by monitoring for the label, whereby
the presence of the label indicates a diagnosis of MG. Id.
These steps are not set out at the “high level of generality”
that concerned the Court in Mayo, and they specifically
confine their reach to a specific application of the relation-
ship between anti-MuSK antibodies and MG. While the
combination of steps in Mayo amounted to little “more than
an instruction to doctors to apply the applicable laws when
treating their patients,” 566 U.S. at 79, claim 7 in Athena
is a single, specific method for applying the applicable law.
    Indeed, the majority in this case repeatedly acknowl-
edged that the claims in Athena, unlike the claims in Mayo,
contain specific, concrete steps applying the law of nature.
See, e.g., Athena, 915 F.3d at 751 (“The claims at issue here
involve both the discovery of a natural law and certain con-
crete steps to observe its operation.”). As the majority fur-
ther acknowledged, claim 9, which depends on claim 7,
“leaves open to the public other ways of interrogating the
correlation between MuSK autoantibodies and MuSK-re-
lated disorders without practicing the claim’s concrete
steps.” Id. at 752. In fact, the ’820 patent identifies alter-
nate methods for detecting antibodies, such as MuSK-re-
lated antibodies. See ’820 patent at 3:33–4:12. The claims
do not “broadly preempt the use of a natural law,” and do
not prevent any scientist from using the natural law in as-
sociation with other common processes. Mayo, 566 U.S. at
72; see Myriad, 569 U.S. at 595–96. The concreteness and
specificity of the claims in Athena moves them from recit-
ing a law of nature to a particular application of a law of
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE             21
SERVICES


nature. The claims are not directed to a natural law or
phenomenon.
     The inventiveness of the claimed discovery in the pro-
cess steps should also be considered when assessing eligi-
bility. New and useful discoveries, such as the before
unknown relationship between anti-MuSK autoantibodies
and MG, when applied in a “process,” should pass muster
as eligible under the statutory text of § 101. Our decision
to entirely disregard the discovery incorporated in the
claims is a misapplication of the statute. This is not to say
that a claim on the discovery of a law of nature itself or a
natural phenomenon should be eligible. I agree it should
not. But to wholly ignore the inventiveness of the discovery
when assessing patent eligibility closes our eyes to the stat-
ute enacted by Congress. Athena discovered that 20% of
people suffering from MG generate autoantibodies that
bind to a MuSK protein. Its claims recite concrete steps to
detect the presence of autoantibodies to MuSK to diagnose
MG. These antibody/MuSK complexes had never been
used by prior art MG diagnostic tests. In contrast, the
claims in Mayo recited a generic “determining” step, with
no laboratory test at all specified by the claims, and the
specification itself stated that the methods were “well-un-
derstood, routine, and conventional activity already en-
gaged in by the scientific community.” 566 U.S. at 79.
Moreover, the Court explained that scientists had rou-
tinely performed that very step on thiopurine metabolites,
the metabolite being detected in the claim. Id. at 78. This
is not at all the case in Athena. The claims are directed to
a new and useful process of specific, concrete steps for di-
agnosing MG using a particular immunoassay that had
never been previously used to diagnose MG. The claims
should be held patent eligible under § 101 and Mayo.
    I do not believe that the Supreme Court intended Mayo
to be the sweeping decision it has become. Indeed, it
warned us that “too broad an interpretation of” its judicial
22          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


exceptions to eligibility “could eviscerate patent law” be-
cause “all inventions at some level embody, use, reflect,
rest upon, or apply laws of nature, natural phenomena, or
abstract ideas.” Mayo, 566 U.S. at 71. I do not understand
Mayo to render ineligible a claim which covers a specific,
concrete application of a natural law simply because such
a claim is diagnostic as opposed to therapeutic. Both
should be eligible. The last word on this from the Supreme
Court came in Myriad where the Court made clear “patents
on new applications of knowledge about BRCA1 and
BRCA2 genes” could be eligible. 569 U.S. at 596. To the
extent that this Court has read Mayo so broadly that it pre-
cludes exactly that sort of patent, we have erred. Doing so
leaves Mayo at odds with the patent statutes and the later
Myriad decision.
                        CONCLUSION
    “It’s important for the judiciary to first recognize that
there is a problem that needs to be addressed . . . 101 re-
mains the most important substantive patent law issue in
the United States today. And it’s not even close.” R. Davis,
Courts Can Resolve Patent Eligibility Problems, Iancu
Says, LAW 360 (Apr. 11, 2019) (quoting U.S. Patent and
Trademark Office Director Iancu). In the wake of Mayo,
we have painted with a broad brush, suggesting that im-
proved diagnostic techniques are not patent eligible. Mayo
did not go so far, and given the import of diagnostic tech-
niques, we should reconsider this case and clarify our prec-
edent. Because my colleagues have declined to do so, there
are no more options at this court for diagnostic patents. My
colleagues’ refusal deflates the Amici’s hopeful suggestion
that our precedent leaves the eligibility of a diagnostic
claim in front of the Federal Circuit “uncertain.” It is no
longer uncertain. Since Mayo, every diagnostic claim to
come before this court has been held ineligible. While we
believe that such claims should be eligible for patent pro-
tection, the majority of this court has definitively concluded
that the Supreme Court prevents us from so holding. No
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE           23
SERVICES


need to waste resources with additional en banc requests.
Your only hope lies with the Supreme Court or Congress. I
hope that they recognize the importance of these technolo-
gies, the benefits to society, and the market incentives for
American business. And, oh yes, that the statute clearly
permits the eligibility of such inventions and that no judi-
cially-created exception should have such a vast embrace.
It is neither a good idea, nor warranted by the statute. I
dissent.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                             v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                       2017-2508
                 ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________

NEWMAN, Circuit Judge, with whom WALLACH, Circuit
Judge, joins, dissenting from denial of the petition for re-
hearing en banc.
    The majority of the court has voted not to rehear this
case en banc. I write again in dissent because of the im-
portance of medical diagnosis and the critical role of the
patent system in achieving new diagnostic methods. Diag-
nostic methods are costly in research and development,
from scientific discovery through federal approval, and are
of substantial public benefit—exemplified by Athena’s
2           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


method of diagnosing Myasthenia Gravis in persons previ-
ously undiagnosable. The patent system provides the eco-
nomic foundation for the cycle of experimental study,
clinical evaluation and proof, and implementation in com-
merce. This foundation applies to diagnosis as well as to
treatment.
    The panel majority held that the new diagnostic
method in U.S. Patent No. 7,267,820 (“the ’820 patent”)
was not eligible for patenting under section 101 of the Pa-
tent Act. Athena Diagnostics, Inc. v. Mayo Collaborative
Servs., LLC, 915 F.3d 743 (Fed. Cir. 2019) (Newman, J.,
dissenting). The panel majority stated that “the Supreme
Court has effectively told us in Mayo that correlations be-
tween the presence of a biological material and a disease
are laws of nature,” and therefore methods for determining
previously unknown correlations for diagnostic purposes
are not patent-eligible. Id. at 753 n.4.
    The majority’s position is a flawed interpretation of the
Court’s decision in Mayo Collaborative Services v. Prome-
theus Laboratories, Inc., 566 U.S. 66 (2012). The Court did
not hold that methods of diagnosis are subject to unique
patent-eligibility rules. We have mistakenly enlarged the
Court’s holding, in substance and in application. Rehear-
ing en banc is warranted.
     I summarize the reasons for concern:
                              I
    The Supreme Court’s Mayo decision did not con-
    vert diagnostic methods into laws of nature
    Until Athena’s invention of the diagnostic method de-
scribed in the ’820 patent, some 20% of patients suffering
from Myasthenia Gravis were not capable of being diag-
nosed. The ’820 patent describes and claims a multi-step
method wherein for such patients the presence in bodily
fluid of autoantibodies to a protein, muscle-specific tyro-
sine kinase (MuSK), is detected by “binding of a MuSK or
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE             3
SERVICES


its epitope, together with a revealing label, to the autoan-
tibodies in the serum or bodily fluid.” ’820 patent, col. 3,
l. 66–col. 4, l. 2. The ’820 patent explains that “[t]he pre-
sent inventors surprisingly found that many of the 20% of
MG patients which do not exhibit any autoantibodies to
AChR [acetyl choline receptor] instead have IgG [immuno-
globulin] antibodies directed against the extracellular N-
terminal domains of MuSK.” Id., col. 1, ll. 54–57.
    These antibodies and their reaction with the MuSK
protein were not known, nor the use of this procedure to
diagnose Myasthenia Gravis. The separate chemical steps
of radioactive labelling, reaction of an antibody with a pro-
tein, separation of the reaction product, and analysis of ra-
dioactivity, are described in the specification as conducted
by conventional methods. However, the panel majority
held that this new diagnostic method is not patent-eligible,
stating that “claims 7–9 are directed to a natural law be-
cause the claimed advance was only in the discovery of a
natural law, and that the additional recited steps only ap-
ply conventional techniques to detect that natural law.”
Athena, 915 F.3d at 751. This statement is a misapplica-
tion of the patent statute, and a misperception of the
Court’s decision in Mayo.
    At issue are patent claims 7–9, shown with claim 1
from which they depend:
         1. A method for diagnosing neurotransmission
    or developmental disorders related to muscle spe-
    cific tyrosine kinase (MuSK) in a mammal compris-
    ing the step of detecting in a bodily fluid of said
    mammal autoantibodies to an epitope of muscle
    specific tyrosine kinase (MuSK).
        7. A method according to claim 1, comprising
        contacting MuSK or an epitope or antigenic de-
    terminant thereof having a suitable label thereon,
    with said bodily fluid,
4          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


        immunoprecipitating any antibody/MuSK com-
    plex or antibody/MuSK epitope or antigenic deter-
    minant complex from said bodily fluid and
        monitoring for said label on any of said anti-
    body/MuSK complex or antibody/MuSK epitope or
    antigen determinant complex,
         wherein the presence of said label is indicative
    of said mammal is suffering from said neurotrans-
    mission or developmental disorder related to mus-
    cle specific tyrosine kinase (MuSK).
        8. A method according to claim 7 wherein said
    label is a radioactive label.
        9. A method according to claim 8 wherein said
    label is 125I [iodine isotope 125].
    The reaction between the specified antibodies and the
MuSK protein was not previously known, and the specified
claim steps had not previously been performed, separately
or in combination. This method of diagnosing Myasthenia
Gravis and related disorders is conceded to be new and un-
obvious.
     The ’820 patent specification teaches that each claim
step is conducted by conventional procedures, that is, pro-
cedures for creating a radioactively labelled compound, re-
acting an antibody with a protein, separating any
antibody-protein complex, and monitoring the radioactiv-
ity of the product. The panel majority holds that since the
separate steps are “conventional,” they do not count in the
section 101 analysis, leaving claims 7–9 with only the gen-
eral “concept” of “the correlation between the presence of
naturally-occurring MuSK autoantibodies in bodily fluid
and MuSK-related neurological diseases like MG.” Athena,
915 F.3d at 750. The panel majority concluded that “[t]he
’820 patent thus describes the claimed invention princi-
pally as a discovery of a natural law, not as an
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE              5
SERVICES


improvement in the underlying immunoassay technology.”
Id. at 751.
     The Court in Mayo admonished against “too broadly
preempt[ing] the use of a natural law.” 566 U.S. at 72.
Claims 7–9 claim a new multi-step method of diagnosis; it
is incorrect to omit from the claims the steps by which the
method is performed, leaving only the “concept” of the gen-
eral purpose. En banc review is needed to provide con-
sistent and correct application of statute and precedent to
methods of medical diagnosis.
                             II
  Statute and precedent require that the claimed
  invention is considered as a whole
    The Court explained this principle in KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398 (2007):
   [I]nventions in most, if not all, instances rely upon
   building blocks long since uncovered, and claimed
   discoveries almost of necessity will be combinations
   of what, in some sense, is already known.
Id. at 418–19. The Court had explored this principle in Di-
amond v. Diehr, 450 U.S. 175 (1981):
       In determining the eligibility of respondents’
   claimed process for patent protection under § 101,
   their claims must be considered as a whole.
Id. at 188. The Court stressed that:
   It is inappropriate to dissect the claims into old and
   new elements and then to ignore the presence of
   the old elements in the analysis.
Id. The Court further explained that this rule applies to
patent eligibility as it does to patentability:
   The “novelty” of any element or steps in a process,
   or even of the process itself, is of no relevance in
6           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


    determining whether the subject matter of a claim
    falls within the § 101 categories of possibly patent-
    able subject matter.
Id. at 188–89; see also, e.g., Parker v. Flook, 437 U.S. 584,
594 (1978) (“[A] patent claim must be considered as a
whole.”); Aro Mfg. Co. v. Convertible Top Replacement Co.,
365 U.S. 336, 344 (1961) (“[I]f anything is settled in the pa-
tent law, it is that the combination patent covers only the
totality of the elements in the claim and that no element,
separately viewed, is within the grant.”).
     This established rule does not evaporate when the sub-
ject matter is a diagnostic method. The Mayo Court did not
effect such a change. The Court reiterated in Alice Corp.
Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014), that
“an invention is not rendered ineligible for patent simply
because it involves an abstract concept” in some of its claim
elements. There is no support in the Court’s precedent for
our abandonment of the invention-as-a-whole in determin-
ing eligibility under section 101.
     The purpose of section 101 is to provide a broad statu-
tory scope to inventive activity. See Bilski v. Kappos, 561
U.S. 593, 605 (2010) (“Section 101 is a dynamic provision
designed to encompass new and unforeseen inventions.”
(internal quotation marks omitted)); Diehr, 450 U.S. at 187
(“[A]n application of a law of nature or mathematical for-
mula to a known structure or process may well be deserv-
ing of patent protection.”). In Diamond v. Chakrabarty,
447 U.S. 303 (1980), the Court observed that “Congress em-
ployed broad general language in drafting § 101 precisely
because such inventions are often unforeseeable,” id. at
316, and that the legislative history of the 1952 Patent Act
showed that “Congress intended statutory subject matter
to ‘include anything under the sun that is made by man,’”
id. at 309 (quoting S. Rep. No. 1979, 82d Cong., 2d Sess., 5
(1952); H.R. Rep. No. 1923, 82d Cong., 2d Sess., 6 (1952)).
The Mayo Court cautioned that
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            7
SERVICES


   too broad an interpretation of this exclusionary
   principle could eviscerate patent law. For all in-
   ventions at some level embody, use, reflect, rest
   upon, or apply laws of nature, natural phenomena,
   or abstract ideas.
566 U.S. at 71.
    The Federal Circuit has respected this long-standing
principle in contexts other than for diagnostic methods.
See, e.g., McRO, Inc. v. Bandai Namco Games America Inc.,
837 F.3d 1299, 1313 (Fed. Cir. 2016) (“[C]ourts must be
careful to avoid oversimplifying the claims by looking at
them generally and failing to account for the specific re-
quirements of the claims.” (internal quotation marks omit-
ted)). However, we have strayed in our rulings on
diagnostic methods; our flawed analysis is summarized by
the majority in Athena, 915 F.3d at 753 n.4 (“We have since
confirmed that applying somewhat specific yet conven-
tional techniques . . . to detect a newly discovered natural
law does not confer eligibility under § 101.”).
    When viewed on correct law and precedent, Athena’s
diagnostic method meets the requirements of section 101.
The appropriate analysis of patentability is under sections
102, 103, and 112; not section 101.
                            III
  The Court in Mayo did not create a section 101
  distinction between diagnostic methods and
  therapeutic methods
    In Mayo the Court discussed the method at issue in
that case, and concluded that “upholding the patents would
risk disproportionately tying up the use of the underlying
natural laws, inhibiting their use in the making of further
discoveries.” 566 U.S. at 73. The Court did not hold that
every diagnostic method ties up a natural law, and the
Athena panel majority acknowledged that “we agree that
claim 9 leaves open to the public other ways of
8          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


interrogating the correlation between MuSK autoantibod-
ies and MuSK-related disorders without practicing the
claim’s concrete steps.” 915 F.3d at 752.
     Athena’s diagnostic method is not a law of nature; it is
a novel man-made method of diagnosis of a neurological
disorder. The Athena diagnostic method, a multi-step
method performed by a combination of specific chemical
and biological steps, was unknown in the prior art. The
Court in Mayo did not exclude such methods from eligibil-
ity for patenting.
    Following is an outline of this court’s inconsistent rul-
ings between diagnosis and treatment of disease:
    A. Methods of diagnosis, held ineligible under
    section 101
    1. In re BRCA1- & BRCA2-Based Hereditary Cancer
Test Patent Litigation, 774 F.3d 755 (Fed. Cir. 2014). The
claimed invention is a method for screening for genes
linked to inherited breast and ovarian cancer, by analyzing
for certain mutations in the DNA. The court held the
claims ineligible under section 101 as directed to a law of
nature, and also held that identifying genetic mutations is
an ineligible abstract idea.
    2. Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d
1371 (Fed. Cir. 2015). The claimed invention is a method
for detecting paternally-inherited fetal abnormalities by
analyzing the blood or serum of a pregnant female. The
court held the claims ineligible under section 101, while
recognizing that “detecting cffDNA in maternal plasma or
serum that before was discarded as waste material is a pos-
itive and valuable contribution to science.” Id. at 1380.
    3. Genetic Technologies Ltd. v. Merial L.L.C., 818 F.3d
1369 (Fed. Cir. 2016). The claimed invention is a method
for detecting a coding region of DNA based on its relation-
ship to non-coding regions, by amplifying genomic DNA
with a primer spanning a non-coding sequence in genetic
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE              9
SERVICES


linkage to an allele to be detected. The court stated that
“the patent claim focuses on a newly discovered fact about
human biology,” id. at 1376, and that this is a law of nature
and is ineligible subject matter under section 101.
    4. Cleveland Clinic Foundation v. True Health Diag-
nostics LLC, 859 F.3d 1352 (Fed. Cir. 2017). The claimed
invention is a method for diagnosing risk of cardiovascular
disease by analyzing for the enzyme myeloperoxidase
(“MPO”). The court held that even though prior methods
for detecting MPO were inferior, the discovery of how to
directly analyze for MPO, and discovery of the relation to
the risk of cardiovascular disease, although “groundbreak-
ing, ‘even such valuable contributions can fall short of stat-
utory patentable subject matter.’” Id. at 1363 (quoting
Ariosa, 788 F.3d at 1380).
    5. Roche Molecular Systems, Inc. v. CEPHEID, 905
F.3d 1363 (Fed. Cir. 2018). The claimed invention is a
method for detecting the pathogenic bacterium Mycobacte-
rium tuberculosis (“MTB”), based on nucleotide content
and a novel method of analysis. The court stated that the
method is new, unobvious, and “both faster and more accu-
rate than the traditional MTB detection methods,” id. at
1366, but held that the method is ineligible under section
101.
    6. Cleveland Clinic Foundation v. True Health Diag-
nostics LLC, 760 F. App’x 1013 (Fed. Cir. 2019). The
claimed invention is the novel immunoassay to detect the
correlation between blood MPO levels and cardiovascular
disease. The court held that the claims are for a law of
nature and ineligible under section 101.
    In all of these diagnostic cases the claims were held in-
eligible under section 101, whether or not the method of
diagnosis was new and unobvious, and independent of pa-
tentability under sections 102, 103, and 112.
10          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


     B. Methods of treatment, held eligible under
     section 101
     1. Rapid Litigation Management Ltd. v. CellzDirect,
Inc., 827 F.3d 1042 (Fed. Cir. 2016). The claimed invention
is a “method of producing a desired preparation of multi-
cryopreserved hepatocytes [liver cells].” Id. at 1047. The
court stated that “the natural ability of the subject matter
to undergo the process does not make the claim ‘directed to’
that natural ability,” id. at 1049 (emphasis omitted), and
“[t]his type of constructive process, carried out by an arti-
san to achieve ‘a new and useful end,’ is precisely the type
of claim that is eligible for patenting,” id. at 1048 (quoting
Alice, 573 U.S. at 217).
     2. Vanda Pharmaceuticals Inc. v. West-Ward Pharma-
ceuticals Int’l Ltd., 887 F.3d 1117 (Fed. Cir. 2018). The
claimed invention is a method of treating schizophrenia
with the known drug iloperidone, where the dose is ad-
justed based on whether the patient is a “CYP2D6 poor me-
tabolizer.” Id. at 1121. The method uses genetic testing to
determine CYP2D6 metabolism. The court held that this
is “a specific method of treatment for specific patients using
a specific compound at specific doses to achieve a specific
outcome,” id. at 1136, and is eligible under section 101.
    3. Natural Alternatives Int’l, Inc. v. Creative Com-
pounds, LLC, 918 F.3d 1338 (Fed. Cir. 2019). The claimed
invention is a method of increasing athletic performance by
administering beta-alanine in larger quantities. The court
held the method eligible under section 101, although the
mechanism was a natural effect.
    4. Endo Pharmaceuticals Inc. v. Teva Pharmaceuticals
USA, Inc., 919 F.3d 1347 (Fed. Cir. 2019). The claimed in-
vention is a method of treating patients with oxymorphone,
based on the discovery that patients with impaired kidney
function need less oxymorphone for pain relief. The court
stated that the method was patent-eligible, for “the claims
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            11
SERVICES


here are directed to a treatment method, not a detection
method.” Id. at 1356 (emphasis in original).
                           IV
  The amici curiae advise on the consequences of
  our rulings 1
     The major biotech industry organizations advise that
our court’s application of Mayo “has caused great uncer-
tainty to the industry, and . . . has called into doubt innu-
merable biotech patents.”         Biotechnology Innovation
Organization (BIO) Br. at 3. BIO discusses the incon-
sistency of our section 101 rulings, and points out that
“[t]he panel decision reflects a troubling divergence in this
court’s section 101 jurisprudence between software and bi-
otech inventions,” explaining that in software cases the
threshold analysis focuses on whether the claims contain a
technical improvement over the prior art, whereas this as-
pect is absent from our biotech analyses. Id. at 9.
     The amici discuss the adverse effect of our section 101
rulings on advances in medical diagnosis. Seven Law Pro-
fessors state that “diagnostic tests form[] the basis of 60%–
70% of all medical treatment decisions,” and “[d]iagnostic
tests have immense benefits for patient care and greatly
reduce associated costs, including decreasing hospitaliza-
tion and avoiding unnecessary treatment.” Profs. Br. at 11
(citing The Value of Diagnostics Innovation, Adoption and
Diffusion into Health Care (July 2005), available at




    1   Amicus curiae briefs were filed by the Biotechnol-
ogy Innovation Organization, Pharmaceutical Research
and Manufacturers of America, Croplife International,
Wisconsin Alumni Research Foundation, Seven Law Pro-
fessors, and Freenome Holdings Inc. and Achillion Phar-
maceuticals, Inc.
12         ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


https://dx.advamed.org/sites/dx.advamed.org/files/resource/
Lewin%20Value%20of%20Diagnostics%20Report.pdf).
    The Law Professors state that “[t]he economics of the
R&D and commercialization of innovative diagnostic tests
reflect the core economic justification for the patent sys-
tem: The marginal cost of making a diagnostic test is rela-
tively low, but the ex ante R&D costs can be enormous,”
stating that the cost of commercializing a diagnostic test is
between $50-$100 million. Id. at 11–12 (citing Diaceutics
Group, Mystery Solved! What is the Cost to Develop and
Launch a Diagnostic? (2013), available at https://www.di-
aceutics.com/?expert-insight=mystery-solved-what-is-the-
cost-to-develop-and-launch-a-diagnostic). The Law Profes-
sors state that by “creat[ing] an unduly restrictive patent
eligibility doctrine under § 101, the majority decision and
many other court decisions send the wrong message to in-
novators that groundbreaking diagnostic tests born of the
biotechnological arts in the modern biopharmaceutical in-
dustry are virtually per se unpatentable under § 101.” Id.
at 13.
    Amici curiae Freenome Holdings and Achillion Phar-
maceuticals suggest that our jurisprudence contravenes
“promot[ing] the Progress of Science and useful Arts.” U.S.
Const. art. I, § 8, cl. 8. These amici point to the judicial
duty to construe section 101 to include both inventions and
discoveries, and that discovery of a new diagnostic method
is within the constitutional purpose.
    I repeat that “the public interest is poorly served by
adding disincentive to the development of new diagnostic
methods. This is a severe criticism; and when presented
by the entire industry, and stressed by thoughtful scholars,
it warrants judicial attention.” Athena, 915 F.3d at 762
(Newman, J., dissenting).
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE            13
SERVICES


              The need for en banc action
    The judicial responsibility is to provide clear and con-
sistent law in conformity with statute. Our holdings on
medical diagnostics contravene the admonition that courts
“should not read into the patent laws limitations and con-
ditions which the legislature has not expressed.”
Chakrabarty, 447 U.S. at 308.
    The legislative plan is for an incentive system that sup-
ports advances in useful technologies by enabling innova-
tors to benefit economically. The patent statute requires
that the new knowledge is disclosed to the public, where it
adds to the body of knowledge and, in turn, may be studied
and built upon. No benefit has been suggested by exclud-
ing medical diagnostic methods from the patent incentive
system.
    This case presents an opportunity for judicial review
and judicial remedy. Although diagnostic methods are not
the only area in which section 101 jurisprudence warrants
attention, Federal Circuit precedent is ripe for reconsider-
ation specific to diagnostic methods, to correct our applica-
tion of the Mayo decision and to restore the necessary
economic incentive. As summarized by Senators Chris
Coons and Thom Tillis, co-chairs of the Senate Subcommit-
tee that is conducting hearings on proposed remedial legis-
lation, “courts have clouded the line to exclude critical
medical advances like life-saving precision medicine and
diagnostics,” and “studies showed that investors familiar
with the current lack of clarity invest less in critical re-
search and development in areas like medical diagnostics.”
The Senators stated that “[e]ven some witnesses advocat-
ing against broad reform conceded that there are problems
with the current system, particularly in the life sciences.”
Report available at https://www.law360.com/articles/1171672/
what-coons-and-tillis-learned-at-patent-reform-hearings
(June 21, 2019).
14         ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


    From my colleagues’ denial of en banc review, I respect-
fully dissent.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                              v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                        2017-2508
                  ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________

STOLL, Circuit Judge, with whom WALLACH, Circuit
Judge, joins, dissenting from the denial of the petition for
rehearing en banc.
    In a series of cases since the Supreme Court’s decision
in Mayo Collaborative Services v. Prometheus Laboratories,
Inc., 566 U.S. 66 (2012), we have established a bright-line
rule of ineligibility for all diagnostic claims. See, e.g., Ari-
osa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371,
1377 (Fed. Cir. 2015) (rejecting a diagnostic claim because
the “only subject matter new and useful as of the date of
2           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


the application was the discovery of the presence of cffDNA
in maternal plasma or serum”). This rule as applied to the
facts of this case dictated that the majority panel find the
claimed invention ineligible. But, because this court’s
bright-line rule is based on an over-reaching and flawed
test for eligibility, a test that undermines the constitu-
tional rationale for having a patent system—promoting the
progress of science and useful arts—the court should take
this opportunity to correct its erroneous rule. So, while I
stand by the panel decision in this case, I write separately
to dissent from the denial of en banc rehearing because the
question of the eligibility of diagnostic inventions is exactly
the type of exceptionally important issue that warrants full
consideration by this court.
    Federal Rule of Appellate Procedure 35 directs us to
order rehearing en banc when “the proceeding involves a
question of exceptional importance.”           Fed. R. App. P.
35(a)(2). A question is of exceptional importance if it cre-
ates “important systemic consequences for the develop-
ment of the law and the administration of justice.” Watson
v. Geren, 587 F.3d 156, 160 (2d Cir. 2009). As Judge New-
man and Judge Moore aptly describe, a wholesale bar on
patent eligibility for diagnostic claims has far-reaching and
long-ranging implications for the development of life-sav-
ing diagnostic methods. The eligibility of life-saving inven-
tions is not only one of the most important issues of patent
law, but of human health. Thus, the importance of the is-
sue here mandates that we consider it en banc.
    Interpreting Mayo, our prior opinions seem to take for
granted that the Supreme Court has foreclosed all avenues
of patent protection for diagnostic claims. As Judge Moore
points out, we have held every diagnostic claim in every
case before us ineligible. Dissent Op. at 2 (Moore, J.). Our
inflexible following of Mayo has created flawed decisions
that are inconsistent with the precepts of Mayo and our pa-
tent system as a whole. The Mayo test was guided by
broad-sweeping principles that are not applicable to every
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE                 3
SERVICES


individual diagnostic claim. For example, Mayo empha-
sizes that patent eligibility cannot apply to “processes that
too broadly preempt the use of a natural law.” 566 U.S. at
72. Certain diagnostic claims, such as the ones at issue in
this case, are so narrowly tailored that preemption is not a
reasonable concern.
    Given the importance of this question, I would urge the
en banc court to take the opportunity to entertain the
thoughtful argument and fully developed record that such
review would provide, and reconsider this critically im-
portant issue. As Congress’s recent interest in § 101 legis-
lation has demonstrated, there are a variety of
stakeholders that consider this issue to be vitally im-
portant. En banc rehearing would not only permit us to
have a more extensive view of the various considerations
underlying Mayo, but it would also allow us to create judi-
cial doctrine geared toward the practical application of
Mayo’s principles. At the very least, en banc review would
help the court develop an articulable standard for its § 101
jurisprudence moving forward.
     In my view, by consistently bypassing en banc review
of a critical issue that goes to the heart of this court’s juris-
diction, we are abdicating our responsibility. For this rea-
son, I respectfully dissent.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

    ATHENA DIAGNOSTICS, INC., OXFORD
 UNIVERSITY INNOVATION LTD., MAX-PLANCK-
    GESELLSCHAFT ZUR FORDERUNG DER
          WISSENSCHAFTEN E.V.,
             Plaintiffs-Appellants

                            v.

 MAYO COLLABORATIVE SERVICES, LLC, DBA
MAYO MEDICAL LABORATORIES, MAYO CLINIC,
           Defendants-Appellees
          ______________________

                       2017-2508
                 ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:15-cv-40075-IT, Judge
Indira Talwani.
                 ______________________

O’MALLEY, Circuit Judge, dissenting from the denial of the
petition for rehearing en banc.
    I agree with all aspects of Judge Moore’s thoughtful
dissent. Indeed, I agree with all my dissenting colleagues
that our precedent applies the Supreme Court’s holding in
Mayo Collaborative Services v. Prometheus Laboratories,
Inc., 566 U.S. 66 (2012) too broadly. I write separately,
however, because I believe that confusion and disagree-
ments over patent eligibility have been engendered by the
2          ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                 SERVICES


fact that the Supreme Court has ignored Congress’s direc-
tion to the courts to apply 35 U.S.C. sections 101, et seq
(“Patent Act”) as written. Specifically, the Supreme Court
has instructed federal courts to read into Section 101 an
“inventive concept” requirement—a baffling standard that
Congress removed when it amended the Patent Act in
1952. I encourage Congress to amend the Patent Act once
more to clarify that it meant what it said in 1952.
    I begin with some historical perspective. After World
War II, federal courts were invalidating patents at break-
neck speed. Lawrence Baum, The Federal Courts and Pa-
tent Validity: An Analysis of the Record, 56 J. Patent Office
Soc’y 758, 760 tbl. 1 (1974) (showing that federal appellate
courts, on average, invalidated patents at a rate of 77% be-
tween 1941–1945), 777 tbl. 5 (showing that the Supreme
Court invalidated patents at a rate higher than 81% from
1921–1973, except during 1953–1964 when the Court did
not issue any decisions on patent validity). As Justice
Jackson wrote, it seemed the only valid patent was “one
which [the Supreme Court] ha[d] not been able to get its
hands on.” Jungersen v. Ostby & Barton Co., 335 U.S. 560,
572 (1949) (Jackson, J., dissenting). This was due, in large
part, to what became known as the “invention require-
ment”—itself “invented” by the Supreme Court rather than
Congress or the Constitution. Applying this requirement
meant asking whether a patent evidenced “invention.”
    Prominent jurists of that time remarked that the re-
quirement was unworkable. Judge Learned Hand opined
that, under this requirement, “‘invention’ became perhaps
the most baffling concept in the whole catalogue of judicial
efforts to provide postulates for indefinitely varying occa-
sions.” Lyon v. Bausch & Lomb Optical Co., 224 F.2d 530,
536 (2d Cir. 1955). According to Judge Giles Rich, because
inventiveness “is an unmeasurable quantity having differ-
ent meanings for different persons,” the invention require-
ment “left every judge practically scott-free to decide this
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE              3
SERVICES


often controlling factor according to his personal philoso-
phy of what inventions should be patented.” Giles S. Rich,
The Vague Concept of Invention as Replaced by Sec. 103 of
the 1952 Patent Act, 46 J. Patent Office Soc’y 855, 865
(1964) (internal quotations and citations omitted). If the
invention requirement and its criticisms sound familiar,
that is because they are.
     Congress attempted to address these criticisms by
amending the Patent Act to replace the ill-defined and ju-
dicially-created invention requirement with the more
workable anticipation and obviousness tests codified in
Sections 102 and 103. Patent Act of 1952, Pub. L. No. 82-
593, § 103, 66 Stat. 792, 798 (1952); see, e.g., H.R. 4061,
80th Cong. (1947) (as introduced to the H. Comm. on the
Judiciary, July 1, 1947) (“A BILL To establish a criterion
of invention with respect to patent applications and issued
patents[.]”); Nat’l Patent Planning Comm’n, The American
Patent System, June 18, 1943, H.R. Doc. 78-239, at 10
(“One of the greatest technical weaknesses of the patent
system is the lack of a definitive yardstick as to what is
invention.”); id. at 5 (“The most serious weakness in the
present patent system is the lack of a uniform test or stand-
ard for determining whether the particular contribution of
an inventor merits the award of the patent grant. . . . The
difficulty in applying this statute arises out of the presence
of the words ‘invented’ and ‘discovered.’ Novelty alone is
not sufficient, nor is utility, nor is the final accomplish-
ment. There must also be present some mysterious ingre-
dient connoted in the term ‘invented.’”).
    But although Congress so amended the Act decades
ago, we continue to apply the invention requirement today
under a new name—the “inventive concept” requirement.
Early cases applying § 101 after the 1952 amendment,
such as Parker v. Flook, 437 U.S. 584 (1978), drew heavily
from cases decided under the “invention” requirement.
Compare Funk Bros. Seed Co. v. Kalo Inoculant Co., 333
U.S. 127, 131 (1948) (concluding that the “aggregation of
4           ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE
                                                  SERVICES


species” at issue “fell short of invention” because “[i]f there
is to be invention from such a discovery, it must come from
the application of the law of nature to a new and useful
end”), with Flook, 437 U.S. at 591 (“Mackay Radio and
Funk Bros. point to the proper analysis for this case.”).
Flook therefore forged a two-part test, with respect to
§ 101, that is seemingly indistinguishable from the one
that had been applied in many “invention” cases over
twenty-five years earlier. First, Flook treated the natural
law as part of “the prior art.” Flook, 437 U.S. at 594. Sec-
ond, Flook asked whether what remained—apart from the
prior art, i.e. the natural law—constituted “invention.” Id.
(“Respondent’s process is unpatentable under § 101, not be-
cause it contains a mathematical algorithm as one compo-
nent, but because once that algorithm is assumed to be
within the prior art, the application, considered as a whole,
contains no patentable invention.”); see also Diamond v.
Diehr, 450 U.S. 175, 204 (1981) (“Under this procedure, the
algorithm is treated for § 101 purposes as though it were a
familiar part of the prior art; the claim is then examined to
determine whether it discloses ‘some other inventive con-
cept.’”) (quoting Flook, 437 U.S. at 594)). Against this back-
drop, the search for an inventive concept—now enshrined
in the § 101 inquiry via Mayo—calls back to the invention
requirement that Congress quite deliberately abrogated
through the Patent Act of 1952.
    In fact, the disagreement here centers on whether the
additional limitations in the claims, either individually or
as an ordered combination, satisfy the inventive concept
requirement. Compare Lourie Op. at 4 (“Under Supreme
Court precedent, I do not believe that specific yet purely
conventional detection steps impart eligibility to a claim
that otherwise only sets forth what the Court has held is a
natural law.” (internal quotations omitted)), with Moore
Op. at 20 (“These [additional] steps are not set out at the
‘high level of generality’ that concerned the Court in Mayo,
ATHENA DIAGNOSTICS, INC. v. MAYO COLLABORATIVE              5
SERVICES


and they specifically confine their reach to a specific appli-
cation of the relationship between anti-MuSK antibodies
and MG.”). Had the Supreme Court not disregarded Con-
gress’s wishes for a second time, perhaps the outcome in
this case would be different. See Lourie Op. at 2 (“If I could
write on a clean slate, . . . I would not exclude uses or de-
tection of natural laws.”). Indeed, claims directed to uses
of natural laws rather than the natural laws themselves
would be eligible under § 101 as written. Because the Su-
preme Court judicially revived the invention requirement
and continues to apply it despite express abrogation, I dis-
sent to encourage Congress to clarify that there should be
no such requirement read into § 101; to clarify that con-
cepts of novelty and “invention” are to be assessed via ap-
plication of other provisions of the Patent Act Congress
designed for that purpose.